ICJ_104_LaGrand_DEU_USA_2001-06-27_JUD_01_ME_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

LAGRAND CASE
(GERMANY v. UNITED STATES OF AMERICA)

JUDGMENT OF 27 JUNE 2001

2001

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE LAGRAND
(ALLEMAGNE c. ETATS-UNIS D’AMERIQUE)

ARRET DU 27 JUIN 2001
Official citation:

LaGrand (Germany v. United States of America),

Judgment, 1 C.J. Reports 2001, p. 466

Mode officiel de citation:

LaGrand (Allemagne c. Etats-Unis d'Amérique),

arrêt, C.LJ. Recueil 2001, p. 466

 

Sales number
ISSN 0074-4441 N° de vente:

ISBN 92-1-070921-7

 

822

 

 
27 JUNE 2001

JUDGMENT

LAGRAND
(GERMANY vy. UNITED STATES OF AMERICA)

LAGRAND
(ALLEMAGNE c. ÉTATS-UNIS D'AMÉRIQUE)

27 JUIN 2001

ARRÊT
466

COUR INTERNATIONALE DE JUSTICE

ANNÉE 2001

27 juin 2001

AFFAIRE LAGRAND

(ALLEMAGNE c. ÉTATS-UNIS D’AMERIQUE)

Faits à l'origine de l'affaire.
kk

Compétence de la Cour — Article premier du protocole de signature faculta-
tive concernant le règlement obligatoire des différends à la convention de Vienne
sur les relations consulaires du 24 avril 1963.

Compétence de la Cour pour connaître de la première conclusion de T’ Alle-
magne — Reconnaissance par les Etats-Unis de l'existence d'un différend résul-
tant de la violation de l'alinéa b) du paragraphe | de l'article 36 de la convention
de Vienne sur les relations consulaires — Reconnaissance par les Etats-Unis de
la compétence de lu Cour pour connaître de ce différend quant aux droits
propres de l'Allemagne — Objection des Etats-Unis à la compétence de la Cour
pour connaître de la prétention de l'Allemagne fondée sur la protection diplo-
matique — Objection des Etats-Unis à la compétence de lu Cour pour connaître
de la violation alléguée des alinéas a) et c) du paragraphe 1 de l'article 36 de la
convention.

Compétence de la Cour pour connaître de la troisième conclusion de l'Alle-
magne relative à l'application de l'ordonnance en indication de mesures conser-
vatoires du 3 mars 1999.

Compétence de la Cour pour connaître de la quatrième conclusion de I Alle-
magne — Objection des Etats-Unis — Conclusion tendant à l'obtention de
garanties de non-répétition n'entrant pas, selon les Etats-Unis, dans les prévi-
sions du protocole de signature facultative.

* *

Recevabilité des conclusions de l'Allemagne.

Objection des Etats-Unis à la recevabilité des deuxième, troisième et qua-
trième conclusions de l'Allemagne — La Cour ne pouvant s'ériger, selon les
Etats-Unis, en juridiction statuant en dernier degré d'appel sur des questions
pénales soumises à leurs tribunaux internes.

Objection des Etats-Unis à la recevabilité de la troisième conclusion de l'Alle-

4

2001
27 juin
Rôle général
n° 104
LAGRAND (ARRÊT) 467

magne — Circonstances dans lesquelles, selon les Etats-Unis, cette dernière a
introduit la présente instance devant la Cour.
Objection des Etats-Unis à la recevabilité de la première conclusion de I Alle-
magne — Allégation de non-épuisement des voies de recours internes.
Objection des Etats-Unis à la recevabilité des conclusions de l'Alle-
magne — Allégation selon laquelle l'Allemagne chercherait à faire appliquer aux
Etats-Unis une norme différente de celle qui prévaut dans la pratique allemande.

x x

Première conclusion de l'Allemagne — Question de la méconnaissance par les
Etats-Unis de leurs obligations juridiques vis-à-vis de l'Allemagne au titre de
l'article 5 et du paragraphe | de l’article 36 de la convention.

Conclusion de l'Allemagne en son nom propre — Reconnaissance par les
Etats-Unis de la violation de l'alinéa b) du paragraphe 1 de l'article 36 de la
convention — Paragraphe | de l'article 36 instituant un régime aux éléments
interdépendants conçu pour faciliter la mise en œuvre du système de protection
consulaire.

Conclusion de l'Allemagne fondée sur la protection diplomatique — Ali-
néa b) du paragraphe I de l'article 36 de la convention et obligations de l'Etat
de résidence vis-à-vis d'une personne détenue et de l'Etat d'envoi.

* *

Deuxième conclusion de l'Allemagne — Question de la méconnaissance
par les Etats-Unis de leur obligation juridique en vertu du paragraphe 2 de
l'article 36 de la convention.

Paragraphe 2 de l'article 36 ne s'appliquant, selon les Etats-Unis, qu'aux
droits de l'Etat d'envoi.

Règle de la «carence procédurale » — Distinction à établir entre cette règle
en tant que telle et son application en l'espèce.

* *

Troisième conclusion de l'Allemagne — Question de la méconnaissance par
les Etats-Unis de leur obligation juridique de se conformer à l'ordonnance en
indication de mesures conservatoires du 3 mars 1999.

Cour appelée à se prononcer expressément sur la question des effets juridiques
des ordonnances rendues en vertu de l'article 41 du Statut — Interprétation de
cette disposition — Comparaison entre les textes français et anglais — Versions
française et anglaise du Statut faisant «également foi» en vertu de l'article 111
de la Charte des Nations Unies — Paragraphe 4 de l'article 33 de la convention
de Vienne sur le droit des traités — Objet et but du Statut — Contexte — Prin-
cipe interdisant à une partie à une instance judiciaire de procéder à aucun acte
susceptible d'aggraver ou d'étendre le différend — Travaux préparatoires de
l'article 41 — Article 94 de la Charte des Nations Unies.

Question du caractère obligatoire de l'ordonnance du 3 mars 1999 — Mesures
prises par les Etats-Unis pour donner effet à cette ordonnance — Absence
de demande en réparation dans la troisième conclusion de l'Allemagne — Con-
traintes de temps résultant des conditions de l'introduction de l'instance.

* *

Quatrième conclusion de l'Allemagne — Question de l'obligation de fournir
certaines assurances de non-répétition.
LAGRAND (ARRÊT) 468

Demande de caractère général visant l'obtention d'une assurance de non-
répétition — Mesures prises par les Etats-Unis en vue d'empêcher la répétition
de la violation de l'alinéa b) du paragraphe 1 de l'article 36 — Engagement pris
par les Etats-Unis d'assurer la mise en œuvre des mesures spécifiques adoptées
en exécution de leurs obligations au titre de cette disposition.

Examen des autres assurances demandées par l'Allemagne — Qualification
par l'Allemagne du droit individuel prévu au paragraphe | de l'article 36 comme
un droit de l'homme -— Pouvoir de la Cour d'établir la violation d’une obligation
internationale et, si nécessaire, de constater aussi qu'une loi interne a été la
cause de cette violation — Excuses présentées pur les Etats-Unis pour la viola-
tion du paragraphe 1 de l'article 36 de la convention — Absence de demande de
l'Allemagne en réparation matérielle de son préjudice et de celui des frères
LaGrand — Question du réexamen et de la revision de certaines condamna-
tions.

ARRÊT

Présents: M. GUILLAUME, président: M. Sui, vice-président; MM. Opa,
BEDJAOUI, RANJEVA, HERCZEGH, FLEISCHHAUER, KOROMA. VERESH-
CHETIN, M Hiccins, MM. PARRA-ARANGUREN, KOOUMANS, REZEK,
AL-KHASAWNEH, BUERGENTHAL, juges; M. COUVREUR, greffier.

En l'affaire LaGrand,
entre

la République fédérale d'Allemagne,
représentée par
M. Gerhard Westdickenberg, directeur général des affaires juridiques et
conseiller juridique du ministère fédéral des affaires étrangères de la Répu-
blique fédérale d'Allemagne,
S. Exc. M. Eberhard U. B. von Puttkamer, ambassadeur de la République
fédérale d'Allemagne auprès du Royaume des Pays-Bas,
comme agents;

M. Bruno Simma, professeur de droit international public à l Université de
Munich.

comme coagent et conseil;

M. Pierre-Marie Dupuy, professeur de droit international public à l'Univer-
sité de Paris (Panthéon-Assas) et à l’Institut universitaire européen de Flo-
rence,

M. Donald Francis Donovan, du cabinet Debevoise & Plimpton. New York,

M. Hans-Peter Kaul, chef de la division du droit international public du mi-
nistère fédéral des affaires étrangères de la République fédérale d'Alle-
magne,

M. Daniel Khan, de l'Université de Munich,

M. Andreas Paulus, de l'Université de Munich,

comme conseils ;

 
LAGRAND (ARRÊT) 469

M. Eberhard Desch, du ministère fédéral de la justice de la République fédé-
rale d'Allemagne,

M. S. Johannes Trommer, de l'ambassade de la République fédérale d’Alle-
magne aux Pays-Bas.

M. Andreas Gôtze, du ministère fédéral des affaires étrangères de la Répu-
blique fédérale d'Allemagne,

comme conseillers:
M" Fiona Sneddon,
comme assistante,

et

les Etats-Unis d'Amérique.
représentés par
M. James H. Thessin. conseiller juridique par intérim du département d'Etat
des Etats-Unis d'Amérique,
comme agent;

M™: Catherine W. Brown. conseiller juridique adjoint chargé des affaires
consulaires au département d’Etat des Etats-Unis d'Amérique,

M. D. Stephen Mathias. conseiller juridique adjoint chargé des questions
concernant les Nations Unies au département d'Etat des Etats-Unis d’Amé-
rique,

comme agents adjoints;

l'honorable Janet Napolitano, Attorney General de l'Etat de l’Arizona.

M. Michael J. Matheson, professeur de droit international à la School of
Advanced International Studies de la Johns Hopkins University, ancien
conseiller juridique par intérim du département d'Etat des Etats-Unis
d'Amérique,

M. Theodor Meron, conseiller en droit international au département d'Etat
des Etats-Unis d'Amérique, titulaire de la chaire Charles L. Denison de
droit international à la New York University, membre associé de l’Institut
de droit international,

M. Stefan Trechsel, professeur de droit pénal et de procédure pénale à la
faculté de droit de l'Université de Zurich,

comme conseils et avocats;

M. Shabtai Rosenne, membre du barreau israélien, membre honoraire de
l'American Society of International Law. membre de l’Institut de droit
international,

M™* Norma B. Martens, Attorney General adjoint de l'Etat de l’Ari-
zona,

M. Paul J. McMurdie, Attorney General adjoint de l'Etat de l'Arizona,

M. Robert J. Erickson, chef principal adjoint a la section des recours de la
division du droit pénal du département de la justice des Etats-Unis d'Amé-
rique,

M. Allen S. Weiner, conseiller aux affaires juridiques à l'ambassade des
Etats-Unis d'Amérique aux Pays-Bas,

MP Jessica R. Holmes, attachée, bureau du conseiller aux affaires juridiques
à l'ambassade des Etats-Unis d'Amérique aux Pays-Bas,

comme conseils,
LAGRAND (ARRÊT) 470

La Cour,

ainsi composée,

après délibéré en chambre du conseil,
rend l'arrêt suivant:

1. Le 2 mars 1999, la République fédérale d'Allemagne (dénommée ci-après
P« Allemagne») a déposé au Greffe de la Cour une requête introduisant une
instance contre les Etats-Unis d'Amérique (dénommés ci-après les «Etats-
Unis») pour «violations de la convention de Vienne [du 24 avril 1963] sur les
relations consulaires» (dénommée ci-après la «convention de Vienne»).

Dans sa requête, l'Allemagne fonde la compétence de la Cour sur le para-
graphe | de l’article 36 du Statut de la Cour et l’article premier du protocole
de signature facultative concernant le règlement obligatoire des différends qui
accompagne la convention de Vienne (dénommé ci-après le «protocole de
signature facultative »).

2. Conformément au paragraphe 2 de l’article 40 du Statut, la requête a été
immédiatement communiquée au Gouvernement des Etats-Unis; et, conformé-
ment au paragraphe 3 de cet article, tous les Etats admis à ester devant la Cour
ont été informés de la requête.

3. Le 2 mars 1999, jour du dépôt de la requête. le Gouvernement allemand a
également déposé au Greffe de la Cour une demande en indication de mesures
conservatoires fondée sur l'article 41 du Statut et les articles 73. 74 et 75 du
Règlement.

Par lettre du 2 mars 1999, le vice-président de la Cour, faisant fonction de
président en l'affaire. s'est adressé au Gouvernement des Etats-Unis dans les
termes suivants:

«Exerçant la présidence de la Cour en vertu des articles 13 et 32 du
Règlement de la Cour, et agissant conformément aux dispositions du para-
graphe 4 de l’article 74 dudit Règlement, j'appelle par la présente l’atten-
tion [du] Gouvernement [des Etats-Unis] sur la nécessité d’agir de manière
que toute ordonnance de la Cour sur la demande en indication de mesures
conservatoires puisse avoir les effets voulus.»

Par ordonnance du 3 mars 1999, la Cour a indiqué certaines mesures conser-
vatoires (voir paragraphe 32 ci-après).

4. Conformément à l'article 43 du Règlement, le greffier a adressé la notifi-
cation prévue au paragraphe | de l'article 63 du Statut à tous les Etats parties
soit à la convention de Vienne, soit à ladite convention et à son protocole de
signature facultative.

5. Par ordonnance du 5 mars 1999, la Cour, compte tenu des vues des
Parties, a fixé au 16 septembre 1999 et au 27 mars 2000, respectivement, les
dates d'expiration des délais pour le dépôt d’un mémoire de Allemagne et
d’un contre-mémoire des Etats-Unis d'Amérique.

Le mémoire et le contre-mémoire ont été dûment déposés dans les délais ainsi
prescrits.

6. Par lettre du 26 octobre 2000, l'agent de l'Allemagne a exprimé le vœu de
son gouvernement de produire cinq documents nouveaux conformément aux
dispositions de l’article 56 du Règlement.

Par lettre du 6 novembre 2000. l'agent des Etats-Unis a fait savoir à la Cour
que son gouvernement acceptait la production des premier et deuxième docu-
ments, mais non celle des troisième, quatrième et cinquième documents.
LAGRAND (ARRÊT) 471

La Cour a décidé, en application du paragraphe 2 de l’article 56 de son
Règlement, d'autoriser la production par Allemagne de ce second groupe de
documents, étant entendu que les Etats-Unis auraient, conformément au para-
graphe 3 dudit article, la possibilité de présenter ultérieurement des observa-
tions à ce sujet et de soumettre des documents à l'appui de ces observations.
Cette décision a été dûment communiquée aux Parties par lettres du greffier en
date du 9 novembre 2000.

7. Conformément au paragraphe 2 de l’article 53 de son Règlement, la Cour,
après s'être renseignée auprès des Parties, a décidé que des exemplaires des
pièces de procédure et des documents annexés seraient rendus accessibles au
public à l'ouverture de la procédure orale.

8. Des audiences publiques ont été tenues du 13 au 17 novembre 2000, au
cours desquelles ont été entendus en leurs plaidoiries et réponses:

. Gerhard Westdickenberg,
. Bruno Simma,

. Daniel Khan,

. Hans-Peter Kaul,

. Andreas Paulus,

. Donald Francis Donovan,
. Pierre-Marie Dupuy.

Pour l'Allemagne:

£ ££££<££E

Pour les Etats-Unis: M. James H. Thessin,
l'honorable Janet Napolitano,
M. Theodor Meron,

M"™* Catherine W. Brown,
M. D. Stephen Mathias,

M. Stefan Trechsel,

M. Michael J. Matheson.

9. A l’audience, des membres de la Cour ont posé à l'Allemagne des ques-
tions auxquelles il a été répondu par écrit, conformément au paragraphe 4 de
Particle 61 du Reglement.

Dans le délai qui leur avait été fixé a cet effet, les Etats-Unis ont par ailleurs
présenté des observations au sujet des documents nouveaux déposés par l'Alle-
magne le 26 octobre 2000 (voir paragraphe 6 ci-dessus), et ont eux-mêmes pro-
duit des documents à l'appui de ces observations.

x

10. Dans la requête. la décision demandée par l'Allemagne a été ainsi for-
mulée :

«En conséquence, la République fédérale d'Allemagne prie la Cour de
dire et juger que:

1) en arrêtant, détenant. jugeant, déclarant coupables et condamnant Karl et
Walter LaGrand dans les conditions indiquées dans l'exposé des faits qui
précède, les Etats-Unis ont violé leurs obligations juridiques internatio-
nales envers l'Allemagne, en son nom propre et dans l'exercice du droit
qu'elle a d'assurer la protection diplomatique de ses ressortissants. ainsi
qu'il est prévu aux articles 5 et 36 de la convention de Vienne;

2) l'Allemagne a en conséquence droit à réparation;

3) les Etats-Unis ont l'obligation juridique internationale de ne pas appli-

9
LAGRAND (ARRÊT) 472

quer la doctrine dite de la «carence procédurale» /procedural default),
ni aucune autre doctrine de leur droit interne, d’une manière qui fasse
obstacle à l'exercice des droits conférés par l’article 36 de la convention
de Vienne: et

4) les Etats-Unis ont l'obligation internationale d'agir conformément aux
obligations juridiques internationales susmentionnées dans le cas où ils
placeraient en détention tout autre ressortissant allemand sur leur
territoire ou engageraient une action pénale à son encontre à l'avenir,
que cet acte soit accompli par un pouvoir constitué, qu'il soit législatif,
exécutif, judiciaire ou autre, que ce pouvoir occupe une place supé-
rieure ou subordonnée dans l’organisation des Etats-Unis ou que les
fonctions de ce pouvoir présentent un caractère international ou
interne;

et que, conformément aux obligations juridiques internationales susmen-

tionnées :

1) toute responsabilité pénale qui ait été attribuée à Karl et Walter LaGrand
en violation d'obligations juridiques internationales est nulle et doit être
reconnue cornme nulle par les autorités légales des Etats-Unis;

2) les Etats-Unis devraient accorder réparation, sous la forme d’une
indemnisation ou de satisfaction, pour l'exécution de Karl LaGrand le
24 février 1999:

3) les Etats-Unis doivent restaurer le statu quo ante dans le cas de Wal-
ter LaGrand. c'est-à-dire rétablir la situation qui existait avant les actes
de détention, de poursuite. de déclaration de culpabilité et de condam-
nation de ce ressortissant allemand commis en violation des obligations
juridiques internationales des Etats-Unis:

4) les Etats-Unis doivent donner à l'Allemagne la garantie que de tels
actes illicites ne se reproduiront pas.»

1]. Dans la procédure écrite. les conclusions ci-après ont été présentées par
les Parties:

Au nom du Gouvernement de l'Allemagne,
dans le mémoire:

«Au vu des points de fait et de droit exposés dans le présent mémoire, et
sans préjudice des éléments de fait et de droit et des éléments de preuve qui
pourront être ultérieurement produits, ainsi que du droit de compléter et
d’amender les présentes conclusions, la République fédérale d'Aïlemagne
prie respectueusement la Cour de dire et juger que:

1} en n'informant pas sans retard Karl et Walter LaGrand après leur
arrestation de leurs droits en vertu de (alinéa 4/ du paragraphe 1 de
l'article 36 de la convention de Vienne sur les relations consulaires, et
en privant l'Allemagne de la possibilité de fournir son assistance consu-
laire, ce qui a finalement conduit à l'exécution de Karl et Wal-
ter LaGrand, les Etats-Unis ont violé leurs obligations juridiques inter-
nationales vis-à-vis de l'Allemagne au titre de l'article 5 et du para-
graphe | de l’article 36 de ladite convention. tant en ce qui concerne
les droits propres de l'Allemagne que le droit de cette dernière d'exercer
sa protection diplomatique à l'égard de ses ressortissants;

2) en appliquant des règles de leur droit interne, notamment la doctrine

10
LAGRAND (ARRÊT) 473

dite de la «carence procédurale», qui ont empêché Karl et Walter
LaGrand de faire valoir leurs réclamations au titre de la convention de
Vienne sur les relations consulaires, et en procédant finalement à leur
exécution, les Etats-Unis ont violé l'obligation juridique internationale,
dont ils étaient tenus à l'égard de l'Allemagne en vertu du paragraphe 2
de l’article 36 de la convention de Vienne, de permettre la pleine réa-
lisation des fins pour lesquelles sont prévus les droits énoncés à
Particle 36 de ladite convention;

3) en ne prenant pas toutes les mesures dont ils disposaient pour que Wal-
ter LaGrand ne soit pas exécuté tant que la Cour internationale de Jus-
tice n’aurait pas rendu sa décision définitive en l’affaire, les Etats-Unis
ont violé leur obligation juridique internationale de se conformer a
l'ordonnance en indication de mesures conservatoires rendue par la
Cour le 3 mars 1999 et de s'abstenir de tout acte pouvant interferer
avec l’objet d'un différend tant que l'instance est en cours:

et que, conformément aux obligations juridiques internationales susmen-
tionnées.

4) les Etats-Unis devront donner à l'Allemagne la garantie qu'ils ne répé-
teront pas de tels actes illicites et qu’ils feront en sorte que, dans tous
les cas futurs de détention de ressortissants allemands ou d'actions
pénales à l'encontre de tels ressortissants, le droit et la pratique internes
des Etats-Unis ne feront pas obstacle à l'exercice effectif des droits
énoncés à l’article 36 de la convention de Vienne sur les relations
consulaires. »

Au nom du Gouvernement des Etats-Unis,
dans le contre-mémoire:

«Partant. sur la base des faits et moyens exposés dans le présent contre-
mémoire et sans préjudice de leur droit de modifier et de compléter à l'ave-
nir les présentes conclusions, les Etats-Unis prient la Cour de dire et juger:

1) qu'ils ont violé l'obligation dont ils étaient tenus envers l'Allemagne en
vertu de l'alinéa 6) du paragraphe | de l'article 36 de la convention de
Vienne sur les relations consulaires en ce que les autorités compétentes
des Etats-Unis n'ont pas informé sans retard de leurs droits Karl et
Walter LaGrand ainsi que l’exigeait cet article et que les Etats-Unis ont
présenté leurs excuses à l'Allemagne pour cette violation et prennent
des mesures concrètes visant à empêcher qu’elle ne se reproduise: et

2) que toutes les autres demandes et conclusions de la République fédérale
d'Allemagne sont rejetées. »

12. Dans la procédure orale, les conclusions ci-après ont été présentées par
les Parties:
Au nom du Gouvernement de l'Allemagne,

«{Lja République fédérale d'Allemagne prie respectueusement la Cour
de dire et juger que:

1) en n'informant pas sans retard Karl et Walter LaGrand après leur
arrestation de leurs droits en vertu de l’alinéa b) du paragraphe 1 de
l'article 36 de la convention de Vienne sur les relations consulaires, et
en privant l'Allemagne de la possibilité de fournir son assistance consu-

il
3)

LAGRAND (ARRÊT) 474

laire, ce qui a finalement conduit à l'exécution de Karl et Wal-
ter LaGrand, les Etats-Unis ont violé leurs obligations juridiques inter-
nationales vis-à-vis de l'Allemagne au titre de l'article 5 et du para-
graphe 1 de l'article 36 de ladite convention, tant en ce qui concerne
les droits propres de l'Allemagne que le droit de cette dernière d'exercer
sa protection diplomatique à l'égard de ses ressortissants;

en appliquant des règles de leur droit interne, notamment la doctrine
dite de la «carence procédurale», qui ont empêché Karl et Walter
LaGrand de faire valoir jeurs réclamations au titre de la convention de
Vienne sur les relations consulaires, et en procédant finalement à leur
exécution, les Etats-Unis ont violé l'obligation juridique internationale,
dont ils étaient tenus à l'égard de l'Allemagne en vertu du paragraphe
2 de l'article 36 de la convention de Vienne, de permettre la pleine réa-
lisation des fins pour lesquelles sont prévus les droits énoncés à l'article
36 de ladite convention;

en ne prenant pas toutes les mesures dont ils disposaient pour que Wal-
ter LaGrand ne soit pas exécuté tant que la Cour internationale de Jus-
tice n'aurait pas rendu sa décision définitive en l'affaire, les Etats-Unis
ont violé leur obligation juridique internationale de se conformer à
l'ordonnance en indication de mesures conservatoires rendue par la
Cour le 3 mars 1999 et de s'abstenir de tout acte pouvant interférer
avec l'objet d'un différend tant que l'instance est en cours;

et que. conformément aux obligations juridiques internationales susmen-
tionnées,

4)

les Etats-Unis devront donner à l'Allemagne l'assurance qu'ils ne répé-
teront pas de tels actes illicites et que, dans tous les cas futurs de déten-
tion de ressortissants allemands ou d'actions pénales à l'encontre de
tels ressortissants, les Etats-Unis veilleront à assurer en droit et en pra-
tique l'exercice effectif des droits visés à l'article 36 de la convention de
Vienne sur les relations consulaires. En particulier dans les cas où un
accusé est passible de la peine de mort. cela entraine pour les Etats-
Unis l'obligation de prévoir le réexamen effectif des condamnations
pénales entachées d’une violation des droits énoncés a l'article 36 de la
convention, ainsi que les moyens pour y porter remède.»

Au nom du Gouvernement des Etats-Unis,

«Les Etats-Unis d'Amérique prient respectueusement la Cour de dire et

juger:

1)

2)

qu'ils ont violé l'obligation dont ils étaient tenus envers l'Allemagne en
vertu de l'alinéa 6) du paragraphe 1 de l’article 36 de la convention de
Vienne sur les relations consulaires en ce que les autorités compétentes
des Etats-Unis n’ont pas informé sans retard de leurs droits Karl et
Walter LaGrand ainsi que lexigeait cet article et que les Etats-Unis ont
présenté leurs excuses à l'Allemagne pour cette violation et prennent
des mesures concrètes visant à empêcher qu'elle ne se reproduise; et
que toutes les autres demandes et conclusions de la République fédérale
d'Allemagne sont rejetées.»

*
* *

13. Walter LaGrand et Karl LaGrand étaient nés en Allemagne res-

12
LAGRAND (ARRÊT) 475

pectivement en 1962 et 1963 et étaient ressortissants allemands. En 1967,
alors qu'ils étaient encore très jeunes, ils sont partis avec leur mère aux
Etats-Unis pour y résider à titre permanent. Ils ne sont revenus en Alle-
magne qu’une seule fois, pour une durée d’environ six mois, en 1974.
Bien qu'ils aient passé la plus grande partie de leur existence aux Etats-
Unis et qu'ils aient été adoptés par un ressortissant des Etats-Unis, ils ont
toujours conservé leur nationalité allemande et n’ont jamais acquis la
nationalité américaine. Toutefois, les Etats-Unis ont souligné le fait que
l'un comme l’autre avaient l’allure et la manière de parler d’Américains
plutôt que d’Allemands, qu’à la connaissance générale ni l'un ni l’autre
ne parlaient allemand et qu'ils semblaient à tous égards être des citoyens
natifs des Etats-Unis.

14. Le 7 janvier 1982, Karl LaGrand et Walter LaGrand ont été arrè-
tés aux Etats-Unis par des officiers de police, qui les soupçonnaient
d’avoir pris part plus tôt dans la journée à une tentative de vol à main
armée dans une banque de Marana en Arizona, au cours de laquelle le
directeur de la banque avait été tué et une autre employée grièvement
blessée. Ils ont par la suite été traduits en justice devant la cour supé-
rieure du comté de Pima en Arizona, qui, le 17 février 1984, les a recon-
nus tous deux coupables de meurtre aggravé, de tentative de meurtre
aggravé, de tentative de vol à main armée et de deux chefs d'enlèvement
de personne. Le 14 décembre 1984, ils ont été l’un et l’autre condamnés à
mort pour meurtre aggravé et a des peines confondues d'emprisonnement
pour les autres chefs d'accusation.

15. Lors des faits à prendre en considération, tant l'Allemagne que les
Etats-Unis étaient parties à la fois à la convention de Vienne sur les rela-
tions consulaires et au protocole de signature facultative à ladite conven-
tion. L’alinéa b) du paragraphe | de l’article 36 de la convention de
Vienne dispose:

«si l'intéressé en fait la demande, les autorités compétentes de l'Etat
de résidence doivent avertir sans retard le poste consulaire de l'Etat
d'envoi lorsque, dans sa circonscription consulaire, un ressortissant
de cet Etat est arrêté, incarcéré ou mis en état de détention préven-
tive ou toute autre forme de détention. Toute communication adres-
sée au poste consulaire par la personne arrêtée, incarcérée ou mise en
état de détention préventive ou toute autre forme de détention doit
également être transmise sans retard par lesdites autorités. Celles-ci
doivent sans retard informer l'intéressé de ses droits aux termes du
présent alinéa. »

Il n’est pas contesté que, lorsque les LaGrand ont été reconnus coupables
et condamnés, les autorités compétentes des Etats-Unis avaient omis de
leur fournir les informations requises conformément à cette disposition
de la convention de Vienne et n’avaient pas averti le poste consulaire alle-
mand compétent de l’arrestation des LaGrand. Les Etats-Unis recon-
naissent que les autorités compétentes ne se sont pas acquittées de cette
obligation, même après avoir eu connaissance du fait que les LaGrand

13
LAGRAND (ARRÊT) 476

étaient des ressortissants allemands et non des ressortissants des Etats-
Unis, et ils admettent donc avoir manqué à leurs obligations au titre de
cette disposition de la convention de Vienne.

16. Toutefois, la question de savoir à quel moment les autorités com-
pétentes des Etats-Unis ont eu connaissance du fait que les LaGrand
étaient des ressortissants allemands demeure un point litigieux entre les
Parties. Selon l'Allemagne, les autorités de l’Arizona ont été informées de
ce fait dès l’origine, et les agents de mise à l’épreuve étaient en particulier
au courant de ce fait dès avril 1982. Les Etats-Unis allèguent que, au
moment de leur arrestation, ni l’un ni l’autre des LaGrand ne se sont pré-
sentés aux autorités qui ont procédé à celle-ci comme des ressortissants
allemands et que Walter LaGrand a déclaré qu’il était citoyen des Etats-
Unis. La position des Etats-Unis est que leurs «autorités compétentes»
au sens de l'alinéa b) du paragraphe 1 de l’article 36 de la convention de
Vienne étaient les autorités ayant procédé à l'arrestation et à la mise en
détention, et que ces dernières ont eu connaissance de la nationalité alle-
mande des LaGrand à la fin de 1984, ou peut-être vers le milieu de
Pannée 1983, voire plus tôt, mais qu’en tout état de cause elles ignoraient
ce fait lors de leur arrestation en 1982. Bien que d’autres autorités, telles
que les services de l’immigration ou les agents de mise à l'épreuve, aient
pu en avoir eu connaissance à une date encore antérieure, les Etats-Unis
alleguent qu'il ne s'agissait pas là d’«autorités compétentes» au sens de
cette disposition de la convention de Vienne. Les Etats-Unis ont égale-
ment laissé entendre que, au moment de leur arrestation, les LaGrand
n'avaient peut-être pas eux-mêmes conscience qu'ils n'étaient pas des
ressortissants des Etats-Unis.

17. Lors de leur procès, les LaGrand étaient représentés par des avo-
cats commis d'office, car ils n’avaient pas les moyens de s'attacher les ser-
vices de défenseurs de leur choix. Au cours du procès, ces avocats n’ont
pas soulevé la question du non-respect de la convention de Vienne et
n'ont pas pris eux-mêmes contact avec les autorités consulaires alle-
mandes. .

18. Les LaGrand ont par la suite contesté les verdicts de culpabilité et
les peines prononcés par la cour supérieure du comté de Pima en Arizona
dans le cadre de trois séries principales de procédures judiciaires.

19. La premiére série de procédures a concerné les appels interjetés
devant la cour supréme de l’Arizona contre les verdicts de culpabilité et
les peines prononcés; cette cour les a rejetés le 30 janvier 1987. La Cour
suprême des Etats-Unis, exerçant son pouvoir discrétionnaire, a opposé,
le 5 octobre 1987, une fin de non-recevoir aux recours en revision de ces
décisions formés par les LaGrand.

20. La deuxième série de procédures a porté sur des recours ouverts
après condamnation, rejetés par une juridiction de l'Etat de l’Arizona
en 1989. La cour suprême de l’Arizona a refusé en 1990 de réexaminer
cette décision et la Cour suprême des Etats-Unis a fait de même en
1991.

21. A l'époque où ont été engagées ces deux séries de procédures, les

14
LAGRAND (ARRÊT} 477

LaGrand n’avaient toujours pas été informés par les autorités compé-
tentes des Etats-Unis des droits que leur conférait l'alinéa b) du para-
graphe 1 de l’article 36 de la convention de Vienne et le poste consulaire
allemand n'avait toujours pas été informé de leur arrestation. La ques-
tion du défaut de notification consulaire, qui n’avait pas été soulevée lors
du procès initial, ne l’a pas été davantage lors de ces deux séries de pro-
cédures.

22. Le poste consulaire allemand compétent n’a été informé de cette
affaire qu'en juin 1992 par les LaGrand eux-mêmes, qui avaient eu
connaissance de leurs droits par d’autres sources et non par les autorités
de l’Arizona. En décembre 1992, et à plusieurs reprises entre cette date et
le mois de février 1999, un fonctionnaire du consulat général d’Alle-
magne à Los Angeles a rendu visite aux LaGrand dans leur prison.
L'Allemagne allègue qu’elle a par la suite aidé les avocats des LaGrand à
enquêter sur leur enfance en Allemagne et à soulever la question de
lomission de la notification consulaire lors de procédures ultérieures
devant les juridictions fédérales.

23. Les LaGrand ont entamé une troisième série de procédures judi-
ciaires en introduisant des actions d’habeas corpus devant le tribunal
fédéral de premiere instance ( United States District Court) pour le dis-
trict de l’Arizona, aux fins de faire annuler leurs condamnations — du
moins leur condamnation à mort. Lors de ces procédures, ils ont soulevé
différents moyens qui ont été rejetés par des décisions de ce tribunal
en date du 24 janvier et du 16 février 1995. L’un de ces moyens était
fondé sur le fait que les autorités des Etats-Unis avaient manqué à leur
obligation de notifier leur arrestation au consulat d'Allemagne, comme
le prescrit la convention de Vienne. Ce moyen a été rejeté par applica-
tion de la règle de la «carence procédurale». D'après les Etats-Unis, cette
règle

«[est] une règle fédérale qui oblige l'accusé traduit devant les tribu-
naux d’un Etat à soumettre ses moyens à un tribunal de cet Etat
avant de pouvoir exercer un recours devant un tribunal fédéral. Si
cet accusé veut soulever une question nouvelle lors d’une procédure
d’habeas corpus devant un tribunal fédéral, il ne pourra le faire
qu'en justifiant sa carence antérieure et en démontrant le préjudice
porté par cette carence à sa cause. La Justification doit être un élé-
ment extérieur qui a empêché l'accusé de faire valoir un moyen et le
préjudice, lui, doit être à priori manifeste, L’une des fonctions impor-
tantes de cette règle est de garantir que les tribunaux des Etats
auront eu l’occasion d'examiner les points concernant la validité des
verdicts de culpabilité prononcés au niveau de l'Etat avant que les
tribunaux fédéraux n’interviennent. »

Le tribunal fédéral de première instance a conclu que les LaGrand
n'avaient pas démontré l'existence d’un élément extérieur objectif les
ayant empêché de soulever plus tôt la question du défaut de notification
consulaire. Le 16 janvier 1998, cette décision a été confirmée en appel par

15
LAGRAND (ARRÊT) 478

la cour d’appel des Etats-Unis pour le neuvième circuit, qui a également
jugé que le moyen soulevé par les LaGrand concernant la convention de
Vienne était entaché de «carence procédurale», car il n’avait été soulevé
dans aucune des procédures introduites auparavant devant les juridic-
tions de l'Etat. Le 2 novembre 1998, la Cour suprême des Etats-Unis a
refusé de réexaminer cette décision.

24, Le 21 décembre 1998, les LaGrand ont été officiellement informés
par les autorités des Etats-Unis de leur droit de communiquer avec leurs
autorités consulaires.

25. Le 15 janvier 1999, la cour suprême de l’Arizona a décidé que Karl
LaGrand devait être exécuté le 24 février 1999, et que Walter LaGrand le
serait le 3 mars 1999. L'Allemagne allégue que le consulat d'Allemagne a
eu connaissance de ces dates le 19 janvier 1999.

26. En janvier et au début du mois de février 1999, l'Allemagne a effec-
tué plusieurs démarches pour tenter d'empêcher l'exécution des LaGrand.
Les ministres allemands des affaires étrangères et de la justice ont ainsi
saisi leurs homologues respectifs aux Etats-Unis le 27 janvier 1999; le mi-
nistre allemand des affaires étrangères a écrit le même jour au gouverneur
de l’Arizona; le chancelier de la République fédérale d'Allemagne s'est
adressé au président des Etats-Unis et au gouverneur de l’Arizona le
2 février 1999; le président de la République fédérale d’Allemagne a écrit
au président des Etats-Unis le 5 février 1999. Ces lettres faisaient état de
Popposition de l’Allemagne à la peine capitale d’une manière générale,
mais ne soulevaient pas la question du défaut de notification consulaire
dans le cas des LaGrand. Cette dernière question a été toutefois évoquée
dans une lettre ultérieure, adressée le 22 février 1999, deux jours avant la
date fixée pour l'exécution de Karl LaGrand, par le ministre allemand
des affaires étrangères au secrétaire d'Etat des Etats-Unis.

27. Le 23 février 1999, la commission des grâces de l’Arizona a rejeté
lappel de Karl LaGrand à la clémence. En vertu de la législation de
PArizona, cette décision signifiait que le gouverneur de l’Arizona n’avait
plus la possibilité d'accorder une mesure de grâce.

28. Ce même jour, la cour supérieure du comté de Pima en Arizona a
rejeté une autre demande de Walter LaGrand fondée notamment sur le
défaut de notification consulaire, au motif que ce moyen était entaché de
«carence procédurale».

29, Le 24 février 1999, certaines procédures judiciaires de dernière
minute engagées au niveau fédéral par Karl LaGrand se sont avérées
infructueuses. Au cours de ces procédures, la cour d’appel des Etats-Unis
pour le neuvième circuit a de nouveau jugé que le moyen tiré du défaut de
notification consulaire était entaché de carence procédurale. Karl
LaGrand a été exécuté plus tard le même jour.

30. Le 2 mars 1999, la veille du jour fixé pour l'exécution de Walter
LaGrand, à 19 h 30 (heure de La Haye), Allemagne a déposé au Greffe
de la Cour la requête qui a introduit la présente instance contre les Etats-
Unis (voir paragraphe 1 ci-dessus), accompagnée d’une demande en indi-
cation de mesures conservatoires tendant à ce que:

16
LAGRAND (ARRÊT) 479

«Les Etats-Unis prennent toutes les mesures en leur pouvoir pour
que Walter LaGrand ne soit pas exécuté en attendant la décision
finale en la présente instance, et qu'ils informent la Cour de toutes
les mesures qu'ils ont prises pour donner effet à cette ordon-
nance.»

Par lettre datée du méme jour, le ministre allemand des affaires étran-
gères a demandé au secrétaire d’Etat des Etats-Unis de «prier instamment
le gouverneur [de lArizona] de surseoir à l'exécution de Walter
LaGrand tant que la Cour internationale de Justice n’aura pas pris sa
décision».

31. Le même jour, la commission des grâces de l’Arizona s’est réunie
pour examiner le cas de Walter LaGrand. Elle s’est prononcée contre une
commutation de sa condamnation à mort, mais a recommandé au gou-
verneur de l’Arizona d’accorder un sursis de soixante jours, compte tenu
de la requête déposée par l'Allemagne devant la Cour internationale de
Justice. Le gouverneur de l’Arizona a néanmoins décidé, «dans l'intérêt
de la justice et eu égard aux victimes», d'autoriser l'exécution de Walter
LaGrand, comme cela avait été prévu.

32. Par une ordonnance datée du 3 mars 1999, la Cour a jugé que les
circonstances exigeaient qu’elle indiquât, de toute urgence et sans autre
procédure, des mesures conservatoires, conformément à l’article 41 de
son Statut et au paragraphe | de l’article 75 de son Règlement
{CLJ. Recueil 1999 (1), p. 15, par. 26); les mesures conservatoires indi-
quées étaient libellées de la manière suivante:

«a) les Etats-Unis d'Amérique doivent prendre toutes les mesures
dont ils disposent pour que M. Walter LaGrand ne soit pas
exécuté tant que la décision définitive en la présente instance
n’aura pas été rendue, et doivent porter à la connaissance de la
Cour toutes les mesures qui auront été prises en application de
la présente ordonnance;

b) le Gouvernement des Etats-Unis d'Amérique doit transmettre
la présente ordonnance au gouverneur de l'Etat d’Arizona.»

33. Ce même jour, l'Allemagne a introduit une action contre les Etats-
Unis et le gouverneur de l’Arizona devant la Cour suprême des Etats-
Unis aux fins, entre autres, de faire respecter l’ordonnance de la Cour
portant indication de mesures conservatoires. Au cours de cette procé-
dure, le Solicitor General des Etats-Unis, agissant en tant que conseil de
l’autorité fédérale, a émis notamment l'avis qu’«une ordonnance de la
Cour internationale de Justice en indication de mesures conservatoires ne
revêt pas un caractère obligatoire et ne peut fonder un recours susceptible
d’être exercé en justice». Le même jour, la Cour suprême des Etats-Unis
a rejeté l’action introduite par l’Allemagne pour tardiveté et en raison
d'obstacles en matière de compétence résultant du droit interne des Etats-
Unis.

34. Ce même jour, des procédures ont aussi été engagées par Walter

17
LAGRAND (ARRÊT) 480

LaGrand devant la Cour suprême des Etats-Unis. Ces procédures ont
échoué. Walter LaGrand a été exécuté plus tard dans la journée.

x * x

35. La Cour doit a titre préliminaire examiner certaines questions sou-
levées par les Parties a l’instance concernant sa compétence pour con-
naître de la requête de l’Allemagne et la recevabilité des conclusions de
celle-ci.

* *

36. S’agissant de la compétence de la Cour, les Etats-Unis, sans sou-
lever d’exceptions préliminaires en vertu de l’article 79 du Règlement, ont
cependant fait valoir certaines objections a cet égard.

L’Allemagne fonde la competence de la Cour sur l’article premier du
protocole de signature facultative, qui se lit ainsi:

«Les différends relatifs à l'interprétation ou à l'application de la
convention relèvent de la compétence obligatoire de la Cour inter-
nationale de Justice, qui, à ce titre, pourra être saisie par une requête
de toute partie au différend qui sera elle-même partie au présent pro-
tocole.»

Elle fait valoir que

«[IJ'instance introduite par [elle] en l'espèce soulève des questions
relatives à l’interprétation et à l’application de la convention de
Vienne sur les relations consulaires et aux conséquences Juridiques
découlant du non-respect par les Etats-Unis de certaines des dispo-
sitions de cet instrument à l'égard de l'Allemagne et de deux de ses
ressortissants».

En conséquence, l'Allemagne affirme que les quatre conclusions qu’elle a
présentées

«relèvent [toutes] d’une seule et même base de compétence, à savoir
l’article premier du protocole de signature facultative concernant le
règlement obligatoire des différends qui accompagne la convention
de Vienne sur les relations consulaires du 24 avril 1963».

*

37. La Cour examinera tout d’abord la question de sa compétence
pour connaître de la première conclusion de l’Allemagne. Celle-ci se pré-
vaut du paragraphe | de l’article 36 de la convention de Vienne selon
lequel:

« Afin que l’exercice des fonctions consulaires relatives aux ressor-
tissants de l'Etat d’envoi soit facilité:

18
LAGRAND (ARRET) 481

a) les fonctionnaires consulaires doivent avoir la liberté de commu-
niquer avec les ressortissants de l'Etat d’envoi et de se rendre
auprès d’eux. Les ressortissants de l'Etat d'envoi doivent avoir la
même liberté de communiquer avec les fonctionnaires consu-
laires et de se rendre auprès d’eux;

b} si l'intéressé en fait la demande, les autorités compétentes de
l'Etat de résidence doivent avertir sans retard le poste consulaire
de l’Etat d’envoi lorsque. dans sa circonscription consulaire, un
ressortissant de cet Etat est arrêté, incarcéré ou mis en état de
détention préventive ou toute autre forme de détention. Toute
communication adressée au poste consulaire par la personne
arrêtée, incarcérée ou mise en état de détention préventive
ou toute autre forme de détention doit également être trans-
mise sans retard par lesdites autorités. Celles-ci doivent sans
retard informer l'intéressé de ses droits aux termes du présent
alinéa:

c) les fonctionnaires consulaires ont le droit de se rendre auprès
d'un ressortissant de l'Etat d’envoi qui est incarcéré, en état de
détention préventive ou toute autre forme de détention, de
s'entretenir et de correspondre avec lui et de pourvoir à sa repré-
sentation en justice. Ils ont également le droit de se rendre auprès
d’un ressortissant de l'Etat d’envoi qui, dans leur circonscription,
est incarcéré ou détenu en exécution d’un jugement. Néanmoins,
les fonctionnaires consulaires doivent s'abstenir d’intervenir en
faveur d’un ressortissant incarcéré ou mis en état de détention
préventive ou toute autre forme de détention lorsque l'intéressé
s'y oppose expressément. »

38. L'Allemagne prétend que, en n’informant pas les frères LaGrand
de leur droit de communiquer avec les autorités allemandes, les Etats-
Unis l’«ont empêchéfe] ... d’exercer les droits que lui conférent les ali-
néas a) et c) du paragraphe | de l’article 36 de la convention» et ont
violé «les différents droits conférés à l'Etat d'envoi vis-à-vis de ses
ressortissants en prison, en détention préventive ou en garde à vue, tels que
prévus par l'alinéa b) du paragraphe 1 de l’article 36 de la convention».
Elle soutient en outre que, en méconnaissant leur obligation d’informa-
tion, les Etats-Unis ont également violé les droits individuels que l’ali-
néa a) du paragraphe 1 de l’article 36, deuxième phrase, et l'alinéa 6) du
paragraphe 1 de l'article 36 confèrent aux personnes détenues. L’Alle-
magne affirme qu’en conséquence elle «a subi un préjudice en la personne
de ses deux ressortissants», grief qu’elle invoque «au titre de la procédure de
protection diplomatique engagée au nom de Karl et Walter LaGrand».

39. Les Etats-Unis reconnaissent «avoir méconnu l'obligation
d'informer ... les frères LaGrand de leur droit à demander qu’un poste
consulaire allemand soit averti de leur arrestation et mise en détention».
Ils ne contestent pas que cette violation de l'alinéa b) du paragraphe 1 de
l'article 36 a donné naissance à un différend entre les deux Etats et recon-

19
LAGRAND (ARRÊT) 482

naissent que la Cour a compétence en vertu du protocole de signature
facultative pour connaître de ce différend dans la mesure où ce dernier
concerne les droits propres de l’Allemagne.

40. Les Etats-Unis en revanche jugent «particulièrement mal fondé»
l'argument de l’Allemagne selon lequel il y aurait eu violation des ali-
néas a) et c} du paragraphe | de l’article 36, au motif que «le compor-
tement critiqué est le même» que celui visé par l’allégation de violation de
l'alinéa b) du paragraphe | de l'article 36. Ils font en outre valoir que la
prétention allemande, fondée sur le droit général de la protection diplo-
matique, ne relève pas de la compétence de la Cour en vertu du protocole
de signature facultative, parce que cette prétention «ne concerne pas
l'interprétation ou l’application de la convention de Vienne». Les Etats-
Unis soulignent à cet égard la distinction qu'il faut opérer entre la com-
pétence en matière conventionnelle et la compétence relative au droit
coutumier, et font observer que, «[m]ême si une norme conventionnelle et
une norme coutumière avaient exactement le même contenu», chacune
aurait une «applicabilité distincte». Les Etats-Unis contestent l’affirma-
tion selon laquelle le moyen tiré de la protection diplomatique invoqué
par l'Allemagne «entre en ligne de compte par le truchement de la
convention de Vienne» et soutiennent:

«la convention de Vienne traite de l’assistance consulaire ... et non
de la protection diplomatique. Juridiquement un monde sépare le
droit du consul d'assister un ressortissant de son pays incarcéré et la
question totalement différente de savoir si l'Etat peut endosser les
réclamations de ses ressortissants au titre de la protection diploma-
tique. Le premier entre dans le champ de la compétence de la Cour,
en vertu du protocole de signature facultative, non la seconde...
L'Allemagne fonde son droit de protection diplomatique sur le droit
coutumier ... la Cour est saisie de la présente affaire au titre non pas
du paragraphe 2 mais du paragraphe 1 de l’article 36 de son Statut.
N’est-il pas évident ... que quelques droits qu’ait Allemagne en
vertu du droit coutumier, ils ne ressortissent pas à la compétence
conférée à la Cour par le protocole de signature facultative?»

41. En réponse, l'Allemagne soutient que la violation des alinéas a) et
c) du paragraphe 1 de l’article 36 doit être distinguée de la violation de
l'alinéa b) du même paragraphe et qu’en conséquence la Cour doit se
prononcer non seulement sur cette dernière violation, mais encore sur
celle des alinéas a} et c). L'Allemagne estime en outre «que «l’applica-
tion de la convention», au sens du protocole de signature facultative,
englobe bien les conséquences de la violation des droits que la convention
reconnaît aux individus, y compris le fait pour l'Etat d'envoi de faire
siennes les demandes y relatives».

42. La Cour ne saurait retenir les objections formulées par les Etats-
Unis. En effet, le différend qui oppose les Parties sur le point de savoir si
les alinéas a) et c) du paragraphe | de l’article 36 de la convention de
Vienne ont été violés en l'espèce du fait de la violation de l'alinéa b) a

20
LAGRAND (ARRÊT) 483

trait à l'interprétation et à l'application de la convention. Il en est de
même du différend sur le point de savoir si l'alinéa b) crée des droits pour
les particuliers et si Allemagne a qualité pour faire valoir ces droits au
nom de ses ressortissants. Ces différends entrent par suite dans les prévi-
sions de l’article premier du protocole de signature facultative. Par
ailleurs, la Cour ne peut accepter la thèse des Etats-Unis selon laquelle la
demande de l’Allemagne fondée sur les droits individuels des frères
LaGrand ne relève pas de sa compétence, au motif que la protection
diplomatique serait une notion de droit international coutumier. Cela ne
fait pas obstacle à ce qu’un Etat partie à un traité qui crée des droits pour
les individus puisse prendre fait et cause pour l’un de ses ressortissants et
mettre en mouvement l’action judiciaire internationale en faveur de ce
ressortissant sur la base d’une clause attributive de compétence figurant
dans un tel traité. La Cour en conclut qu’elle a dès lors compétence pour
connaître dans son ensemble de la première conclusion de PAllemagne.

%

43. Les Etats-Unis ne contestent pas la compétence de la Cour pour
connaître de la deuxième conclusion de Allemagne. En outre, ils ne
traitent pas en tant que telle de la question de la compétence de la Cour
pour connaître de la troisième conclusion concernant le caractère obli-
gatoire de l'ordonnance de la Cour du 3 mars 1999 en indication de
mesures conservatoires. Ils affirment cependant que cette conclusion est
irrecevable (voir paragraphes 50 et 53-55 ci-après), et que la Cour
peut statuer pleinement et de manière adéquate sur le fond de l'affaire
sans avoir à se prononcer sur ladite conclusion.

44, L'Allemagne affirme que l'ordonnance du 3 mars 1999 avait pour
but d’«assurer le respect» des droits que la convention de Vienne confère
à l’Allemagne et de «préserver ces droits dans l’attente d’une décision sur
le fond». L’Allemagne prétend que le différend relatif à la question de
savoir «si les Etats-Unis étaient tenus de se conformer a l'ordonnance, et
s'ils s’y sont effectivement conformés», constitue donc bien un différend
relatif à l'interprétation et à l'application de la convention et, partant, un
différend qui relève de la compétence de la Cour. Elle avance en outre
que des questions «relatives au non-respect d’une décision de la Cour
prise aux termes du paragraphe | de l’article 4! du Statut, c’est-à-dire les
mesures conservatoires, font partie intégrante de l’ensemble du différend
initial entre les Parties». Enfin, l'Allemagne soutient que sa troisième
conclusion relève aussi, «de manière accessoire et subsidiaire, de la com-
pétence inhérente de la Cour pour connaître de demandes aussi étroite-
ment liées les unes aux autres que celles dont elle est saisie en l'espèce».

45. La troisième conclusion de l'Allemagne porte sur des questions qui
découlent directement du différend opposant les Parties devant la Cour, à
l'égard desquelles la Cour a déjà conclu qu'elle était compétente (voir
paragraphe 42 ci-dessus), et qui relèvent dès lors de l’article premier du
protocole de signature facultative. A cet égard, la Cour réaffirme ce

21
LAGRAND (ARRÊT) 484

qu’elle a dit dans l'affaire de la Compétence en matière de pêcheries,
lorsqu'elle a estimé que, afin de considérer le différend sous tous ses
aspects, elle pouvait aussi connaître d’une conclusion qui «se fonde sur
des faits postérieurs au dépôt de la requête mais découlant directement de
la question qui fait l’objet de cette requête. A ce titre, elle relève de la com-
pétence de la Cour...» (Compétence en matière de pêcheries ( République
Jédérale d'Allemagne c. Islande), fond, arrêt, C.LJ. Recueil 1974, p. 203,
par. 72.) Lorsque la Cour a compétence pour trancher un différend, elle a
également compétence pour se prononcer sur des conclusions la priant de
constater qu'une ordonnance en indication de mesures rendue aux fins de
préserver les droits des Parties à ce différend n'a pas été exécutée.

*

46. Les Etats-Unis contestent que la Cour soit compétente pour sta-
tuer sur la quatrième conclusion de l'Allemagne, dans la mesure où cette
conclusion tend à l'obtention d'assurances et de garanties de non-
répétition. Ils affirment que «la compétence qu’aurait la Cour d’ordon-
ner la cessation d’une violation ou d’ordonner une réparation n’englobe pas
la question des assurances et des garanties ... [lesquelles] sont conceptuelle-
ment différentes de la réparation». Ils soulignent que la quatrième conclu-
sion de l’Allemagne

«va bien au-delà de toute mesure de réparation que la Cour peut ou
devrait accorder, et qu’elle devrait par conséquent être rejetée. Le
pouvoir qu'a la Cour de trancher des affaires ... n’englobe pas celui
d’ordonner à un Etat de fournir une «garantie» visant à conférer des
droits additionnels à l'Etat requérant. [L]es Etats-Unis ne croient
pas qu'il appartienne à la Cour ... d'imposer des obligations qui
viennent s'ajouter à celles qu’ils ont acceptées lorsqu'ils ont ratifié la
convention de Vienne ou qui diffèrent de celles-ci. »

47. A l'encontre de cet argument, l'Allemagne fait valoir

«qu'un différend portant sur la question de savoir si une disposition
de la convention de Vienne donne droit à certains remèdes est un
différend relatif à «l'application et à l'interprétation» de la conven-
tion susmentionnée, et entre ainsi dans les prévisions de l’article
premier du protocole de signature facultative».

L'Allemagne relève à ce sujet que, dans l'ordonnance qu’elle a rendue
le 9 avril 1998 en l'affaire relative à la Convention de Vienne sur les rela-
tions consulaires (Paraguay c. Etats-Unis d'Amérique), la Cour a déclaré:

«il existe un différend sur la question de savoir si la solution recher-
chée par le Paraguay figure parmi les mesures possibles en vertu de la
convention de Vienne, en particulier au regard des dispositions des
articles 5 et 36 de cette convention; et ... il s’agit là d’un différend
relatif à l'application de la convention au sens de l’article premier du
protocole de signature facultative concernant le règlement obligatoire
des différends du 24 avril 1963» (C.1.J. Recueil 1998, p. 256, par. 31).

22
LAGRAND (ARRÊT) 485

L'Allemagne soutient en outre que sa quatrième conclusion relève des
principes de la responsabilité des Etats, selon lesquels elle est en droit de
faire valoir «toute la gamme des voies de droit» disponibles au titre des
violations particulières alléguées en l'espèce, et que ces questions de res-
ponsabilité de l'Etat «entrent clairement dans le cadre du protocole de
signature facultative».

48. La Cour considère qu’un différend portant sur les voies de droit à
mettre en œuvre au titre d’une violation de la convention qu’invoque
l'Allemagne est un différend concernant l'interprétation ou l’application
de la convention et qui de ce fait relève de la compétence de la Cour. S'il
est établi que la Cour a compétence pour connaître d’un différend por-
tant sur une question déterminée, elle n’a pas besoin d’une base de com-
pétence distincte pour examiner les remèdes demandés par une partie
pour la violation en cause (Usine de Chorzôw, C.P.J.1. série A n° 9,
p. 22). La Cour a par suite compétence en l'espèce pour connaître de la
quatrième conclusion de l'Allemagne.

* Ok

49, Les Etats-Unis font valoir que les conclusions de ’ Allemagne sont
irrecevables pour diverses raisons. La Cour examinera ces objections en
suivant la présentation qui en a été faite par les Etats-Unis.

*

50. La premiére objection présentée par les Etats-Unis est dirigée
contre les deuxième, troisième et quatrième conclusions de |’Allemagne.
Selon les Etats-Unis, ces conclusions seraient irrecevables, motif pris de
ce que l'Allemagne cherche à faire jouer à la Cour «le rôle d’une juridic-
tion statuant en dernier degré d'appel sur des questions pénales soumises
aux tribunaux internes», rôle qu'elle n'est pas habilitée à jouer. Ils font
valoir que de nombreux arguments développés par l'Allemagne, en par-
ticulier ceux relatifs à la règle de la «carence procédurale», reviennent à
demander à la Cour d’«examiner et de réparer ... de prétendues viola-
tions du droit des Etats-Unis et des erreurs d'appréciation qui auraient
été le fait de juges des Etats-Unis» à l’occasion d’affaires pénales portées
devant des juridictions internes.

51. L'Allemagne nie, pour sa part, qu’elle demande à la Cour d'agir
comme une juridiction d’appel en matière pénale, ou que ses demandes
visent d’une quelconque manière à s’immiscer dans l'administration de la
justice des Etats-Unis. Elle prierait simplement la Cour de dire et juger
que la conduite des Etats-Unis a méconnu les obligations juridiques
internationales dont ils étaient tenus à son endroit en vertu de la conven-
tion de Vienne, et de tirer de cette méconnaissance certaines consé-
quences juridiques prévues par le droit international de la responsabilité
des Etats.

52. La Cour ne souscrit pas à l'argumentation des Etats-Unis relative

23

 
LAGRAND (ARRÊT) 486

à la recevabilité des deuxième, troisième et quatrième conclusions de
l'Allemagne. Par sa deuxième conclusion, l'Allemagne demande à la
Cour d'interpréter la portée du paragraphe 2 de l’article 36 de la conven-
tion de Vienne; par sa troisième conclusion, elle prie la Cour de dire que
les Etats-Unis ont violé une ordonnance qu’elle a rendue conformément à
l’article 41 de son Statut; et, par sa quatrième conclusion, l'Allemagne
demande à la Cour de déterminer quels sont les remèdes à apporter aux
violations alléguées de la convention. Même si l'Allemagne s’est longue-
ment étendue sur la pratique des tribunaux américains relative à l’appli-
cation de la convention, ces trois conclusions visent exclusivement à prier
la Cour d'appliquer les règles pertinentes de droit international aux ques-
tions litigieuses opposant les Parties à l'instance. L'exercice de cette fonc-
tion, expressément prévue par l’article 38 de son Statut, ne fait pas de
cette Cour une juridiction statuant en appel sur des questions pénales
soumises aux tribunaux internes.

*

53. Les Etats-Unis soutiennent également que la troisieme conclusion
de l’Allemagne est irrecevable compte tenu des circonstances dans les-
quelles celle-ci a introduit la présente instance devant la Cour. Ils font
valoir que les agents consulaires allemands ont pris connaissance en 1992
des affaires relatives aux LaGrand, mais que, pendant six ans et demi
environ, le Gouvernement allemand n'a pas fait part de ses préoccupa-
tions aux autorités des Etats-Unis et n’a pas élevé de protestations à ce
sujet. Ils font observer que c'est seulement le 22 février 1999, soit deux
jours avant la date prévue pour l’exécution de Karl LaGrand, que l’Alle-
magne a soulevé la question du défaut de notification consulaire, dans
une lettre adressée au secrétaire d'Etat des Etats-Unis par le ministre alle-
mand des affaires étrangères (voir paragraphe 26 ci-dessus). L'Allemagne
a ensuite saisi la Cour d’une requête introductive d'instance ainsi que
d'une demande en indication de mesures conservatoires, dans la soirée du
2 mars 1999, après les heures normales de travail au Greffe, soit environ
vingt-sept heures avant l'heure fixée pour l’exécution de Walter LaGrand
(voir paragraphe 30 ci-dessus).

54. Les Etats-Unis rejettent l’argument selon lequel l'Allemagne
n'aurait découvert que sept jours avant le dépôt de sa requête que les
autorités de l’Arizona avaient été au courant dès 1982 de la nationalité
allemande des frères LaGrand: selon les Etats-Unis, celle-ci avait été
mentionnée dans des rapports de 1984 préalables au prononcé de la
peine, dont les agents consulaires allemands auraient dû avoir connais-
sance bien avant 1999, à en croire les affirmations de l'Allemagne rela-
tives au sérieux et à l’efficacité de son assistance consulaire.

55. Selon les Etats-Unis, le fait que l’Allemagne ait déposé sa requête
aussi tardivement a contraint la Cour à répondre à la demande en indica-
tion de mesures conservatoires sans que le défendeur ait pu être entendu
et sans qu’elle dispose de toutes les informations voulues. Les Etats-Unis

24
LAGRAND (ARRÊT) 487

font valoir que la procédure suivie n’a pas respecté le principe de «l’éga-
lité des Parties», ni le droit de chaque Partie à être entendue dans des
conditions satisfaisantes, et que par conséquent la Cour ne devrait pas
examiner la troisième conclusion de l'Allemagne, qui repose entièrement
sur l'ordonnance du 3 mars 1990.

56. L'Allemagne reconnaît pour sa part que le retard d'un Etat deman-
deur peut rendre une requête irrecevable, mais soutient que le droit inter-
national ne fixe aucun délai spécifique en la matière. Elle fait valoir que
c'est sept jours seulement avant le dépôt de sa requête qu’elle a eu
connaissance de tous les faits pertinents sur lesquels elle fonde son action,
et en particulier du fait que les autorités de l’Arizona avaient été au cou-
rant dès 1982 de la nationalité allemande des frères LaGrand. L’Alle-
magne ne saurait, estime-t-elle, être accusée de négligence pour ne pas
avoir obtenu plus tôt les rapports de 1984 préalables au prononcé de la
peine. Elle soutient également qu'entre 1992, année où elle a eu connais-
sance des affaires relatives aux LaGrand, et le dépôt de sa requête, elle a
effectué diverses démarches aux niveaux diplomatique et consulaire. Elle
ajoute que pendant une grande partie de cette période elle était persuadée
que les Etats-Unis finiraient par remédier aux violations du droit inter-
national en cause.

57, La Cour reconnaît que l’Allemagne peut être critiquée pour la
manière dont l'instance a été introduite et pour le moment choisi pour
Pintroduire. La Cour rappelle toutefois que, tout en étant consciente des
conséquences de l'introduction de l’instance par l Allemagne à une date si
avancée, elle n'en a pas moins estimé approprié de rendre son ordon-
nance du 3 mars 1999, un préjudice irréparable semblant imminent. Dans
ces conditions, la Cour estime que l’Allemagne est en droit de se plaindre
aujourd’hui de la non-application, alléguée par elle, de ladite ordonnance
par les Etats-Unis. En conséquence, la Cour conclut que la troi-
sième conclusion de l'Allemagne est recevable.

*

58. Les Etats-Unis soutiennent aussi que la première conclusion de
l'Allemagne, en tant qu’elle concerne son droit à exercer sa protection
diplomatique à l’égard de ses ressortissants, est irrecevable parce que les
frères LaGrand n'avaient pas épuisé les voies de recours internes. Les
Etats-Unis font valoir que le manquement allégué concernait l'obligation
d'informer les frères LaGrand de leur droit de communiquer avec leur
consulat et qu'un tel manquement aurait pu facilement être réparé au
stade du procès si la question avait été soulevée en temps opportun. Selon
les Etats-Unis, quand, par exemple, une personne omet d’agir devant un
tribunal national avant l’expiration des délais de forclusion, sa demande
ne peut plus être examinée devant les juridictions nationales et elle est
irrecevable devant les juridictions internationales pour non-épuisement
des voies de recours internes. Ils ajoutent que le fait que les avocats des
LaGrand n'avaient pas soulevé en temps opportun le moyen tiré de la

25
LAGRAND (ARRÊT) 488

violation de la convention de Vienne n’excuse pas le non-épuisement des
voies de recours internes. Selon les Etats-Unis, cette carence des avocats
est imputable à leurs clients, puisqu'il est de règle qu’un accusé et son
avocat constituent une seule et même entité au regard des positions juri-
diques qu'ils adoptent. De plus, un Etat ne saurait être tenu responsable
des erreurs commises par des avocats, ni des stratégies inappropriées
adoptées par eux.

59. L'Allemagne répond que le droit international exige seulement
l'épuisement de celles des voies de recours qu'il est juridiquement et maté-
riellement possible de mettre en œuvre. Selon elle, il n'existait en Pespéce
aucun recours que les LaGrand pouvaient invoquer dans le contexte par-
ticulier de l’instance les concernant et qu’ils auraient négligé d'exercer. En
effet, avant 1992, ils n'étaient pas en mesure d'exercer les recours qui leur
étaient ouverts puisqu'ils n'étaient pas au courant de leurs droits, du fait
que les autorités des Etats-Unis avaient manqué de se conformer aux
prescriptions de la convention de Vienne: par la suite, la règle de la
«carence procédurale» les a empéchés d'exercer tout recours.

60. La Cour note qu'il n’est pas contesté que les frères LaGrand ont
cherché à se prévaloir des dispositions de la convention de Vienne devant
les tribunaux américains après avoir pris connaissance en 1992 du droit
qu'ils tenaient de ladite convention: il n’est pas davantage contesté qu’à
cette époque la règle de la carence procédurale a fait que les LaGrand
n'ont pu obtenir qu'il soit remédié à la violation de ce droit. Les avocats
commis d'office pour les défendre n’ont pas soulevé cette question en
temps voulu. Cependant les Etats-Unis ne sauraient se prévaloir
aujourd’hui devant la Cour de cette circonstance pour faire obstacle à la
recevabilité de la première conclusion de l'Allemagne, dès lors qu'ils
avaient eux-mêmes failli à l'exécution de leur obligation, en vertu de la
convention, d'informer les frères LaGrand.

*

61. Les Etats-Unis soutiennent également que les conclusions de I’ Alle-
magne sont irrecevables au motif qu’elle cherche à faire appliquer par les
Etats-Unis une norme différente de celle qui prévaut dans la pratique
allemande. Aux dires des Etats-Unis, l’ Allemagne n’a pas montré que son
système judiciaire exigeait l'annulation de condamnations pénales en cas
de manquement à l’obligation de notification consulaire et, confrontée à
des affaires de ce genre, elle s’est bornée dans la pratique à présenter des
excuses. Pour les Etats-Unis, il serait contraire aux principes fondamen-
taux de bonne administration de la justice et d'égalité entre les Parties
d'appliquer a l’encontre des Etats-Unis des règles que l'Allemagne elle-
même, en apparence, ne suivrait pas.

62. L'Allemagne se défend de demander aux Etats-Unis d'appliquer
des normes qu'elle ne respecterait pas elle-même et soutient que, dans son
droit comme dans sa pratique, elle respecte pleinement les normes qu'elle
invoque. Elle précise à cet égard que le code de procédure pénale alle-

26
LAGRAND (ARRÊT) 489

mand prévoit un recours dans les cas où une norme juridique, y compris
une norme de droit international, n’a pas été ou a été mal appliquée, et
où il existe une possibilité que la décision en ait été altérée.

63. Point n’est besoin pour la Cour de décider si l’argument en ques-
tion des Etats-Unis, à supposer qu'il fat exact, rendrait les conclusions de
l'Allemagne irrecevables. En l'occurrence, les éléments produits par les
Etats-Unis ne permettent pas de conclure que la pratique de l'Allemagne
s'écarte des normes dont elle demande l'application en lespèce de la part
des Etats-Unis. Les Etats-Unis se sont fondés sur certaines affaires alle-
mandes pour démontrer que l'Allemagne elle-même s'était contentée
d'offrir des excuses lorsqu'elle avait violé l’article 36 de la convention de
Vienne et que la pratique des Etats fait apparaître qu'il s’agit là d’un
remède approprié en cas de violation. Les affaires citées concernaient
toutefois des peines relativement légères et ne constituent pas des preuves
de la pratique que suit PAflemagne lorsqu'une personne arrêtée, qui n’a
pas été informée sans retard de ses droits, risque une peine sévère, comme
cela a été le cas en l'espèce. Sans doute l’article 36 de la convention de
Vienne impose-t-il aux Etats des obligations identiques quelle que soit la
gravité de l'infraction imputée à une personne et de la peine qui peut lui
être infligée, comme le soulignent à juste titre les Etats-Unis. Mais il n’en
résulte pas que les remèdes à retenir en cas de violation de cet article
dussent être identiques dans toutes les situations. Si de simples excuses
peuvent constituer un remède approprié dans certains cas, elles pourraient
se révéler insuffisantes dans d’autres. Aussi la Cour estime-t-elle que ce
motif d'irrecevabilité doit être rejeté.

x * x

64. Ayant établi qu’elle était compétente et que les conclusions de
l'Allemagne étaient recevables, la Cour examinera maintenant au fond
chacune des quatre conclusions en question.

x OR

65. Dans sa première conclusion, l'Allemagne demande à la Cour de
dire et juger que:

«en n’informant pas sans retard Karl et Walter LaGrand après leur
arrestation de leurs droits en vertu de l'alinéa 4) du paragraphe | de
l'article 36 de la convention de Vienne sur les relations consulaires,
et en privant l’Allemagne de la possibilité de fournir son assistance
consulaire, ce qui a finalement conduit a l’exécution de Karl et Wal-
ter LaGrand, les Etats-Unis ont violé leurs obligations juridiques
internationales vis-a-vis de Allemagne au titre de l’article 5 et du
paragraphe 1 de l’article 36 de ladite convention, tant en ce qui
concerne les droits propres de l’Allemagne que le droit de cette der-
nière d'exercer sa protection diplomatique à l'égard de ses ressortis-
sants».

27
LAGRAND (ARRÊT) 496

66. L'Allemagne soutient que les Etats-Unis ont violé l'obligation que
leur imposait l'alinéa 6) du paragraphe | de l’article 36 «d’avertir sans
retard un ressortissant de l'Etat d’envoi de son droit d'informer le poste
consulaire de son Etat d’origine de son arrestation ou de sa détention».
Plus précisément, elle fait valoir que, en n’avertissant pas «sans retard»
les ressortissants allemands Karl et Walter LaGrand des droits qu'ils
tenaient de cette disposition, les Etats-Unis ont méconnu l'obligation
juridique internationale dont ils étaient tenus envers elle, au titre de l’ali-
nea 6) du paragraphe | de l’article 36.

67. Les Etats-Unis ne contestent pas la principale demande de l’Alle-
magne et reconnaissent qu'ils ont violé l'obligation découlant de lali-
néa b) du paragraphe | de l’article 36 de la convention «d’informer sans
retard les frères LaGrand de leur droit de demander à ce que leurs arres-
tations et mises en détention soient notifiées à un poste consulaire alle-
mand».

68. L’Allemagne prétend aussi que la violation par les Etats-Unis de
l'alinéa b) du paragraphe 1 de l’article 36 a entraîné par voie de consé-
quence celle des alinéas a) et c) du paragraphe | de l’article 36. Selon
l'Allemagne, dès lors que l'obligation d’informer sans retard la personne
arrêtée de son droit de contacter le consulat est méconnue, il s'ensuit que
«les autres droits qu'énonce le paragraphe | de l’article 36 perdent
en pratique toute pertinence, voire toute signification». Elle soutient
que, «[e]n informant, plus de seize ans après leur arrestation, les
frères LaGrand de leur droit d’aviser le consulat, les Etats-Unis ne se sont
manifestement ... pas conformés à la norme prescrite par [l'alinéa c}) du
paragraphe | de] l'article 36». Elle conclut que, en n'empêchant pas l'exé-
cution de Karl et de Walter LaGrand, et en «rendant ... irréversibles leurs
violations antérieures de l’article 5 et des paragraphes | et 2 de
l'article 36, causant de ce fait un préjudice irréparable, les Etats-Unis ont
violé les obligations qui sont les leurs en vertu du droit international».

69. Les Etats-Unis font valoir que, fondamentalement, l'Allemagne se
plaint d’un seul et même comportement, à savoir le fait qu'ils n’ont pas
informé les frères LaGrand, comme le prescrit l'alinéa b) du para-
graphe 1 de l’article 36. Ils contestent donc tout autre fondement aux
demandes de l’Allemagne, selon lesquelles d’autres dispositions, telles que
les alinéas a) et c) du paragraphe ! de l'article 36 de la convention,
auraient aussi été violées. Ils affirment que les allégations de l'Allemagne
concernant les alinéas a) et c) du paragraphe | de l’article 36 sont «par-
ticulièrement mal fondées», étant donné que les LaGrand ont pu com-
muniquer librement avec les fonctionnaires consulaires après 1992 et
l'ont effectivement fait. Ils considèrent que l'Allemagne n’a pas «été pri-
vée de son droit de fournir son assistance consulaire a Karl et Wal-
ter LaGrand, en vertu de l’article 5 ou de l'article 36» de la convention,
et que «la tentative que fait l’Allemagne de transformer la violation d'une
obligation en une violation supplémentaire d’une obligation totalement
distincte doit être rejetée par la Cour».

70. En réponse, l'Allemagne affirme qu'il est «courant qu'un seul et

28
LAGRAND (ARRÊT) 491

méme comportement se traduise par plusieurs manquements a des obli-
gations différentes». Ainsi, lorsque le droit à notification sans retard d’un
détenu est violé, ce dernier ne peut ni entrer en communication avec le
consulat, ni recevoir la visite des fonctionnaires du consulat, ni étre
assisté par un avocat compétent. «En conséquence, la violation de ce
droit implique fatalement la violation des autres droits ... [et] respecter
par la suite les droits conférés par les alinéas a) et c) du paragraphe 1 de
l'article 36 ne pouvait remédier au fait que ces dispositions avaient été
précédemment violées. »

71. L'Allemagne soutient également qu’il y a un lien de causalité entre
la violation de l’article 36 et l'exécution finale des frères LaGrand. Selon
elle, l'incapacité où elle s’est trouvée de leur fournir promptement une
assistance est une «conséquence directe du manquement des Etats-Unis
aux obligations qui sont les leurs en vertu de la convention de Vienne».
Elle fait valoir que, si elle avait pu exercer correctement ses droits en
vertu de cette convention, elle aurait été en mesure d'intervenir à temps et
de présenter, «de manière convaincante, un dossier de circonstances atté-
nuantes», de sorte qu'il est «probable» que les frères LaGrand «auraient
eu la vie sauve». Elle est convaincue que, «si la notification appropriée,
prévue par la convention de Vienne, avait été effectuée, des avocats com-
pétents auraient certainement sollicité l'assistance de l'Allemagne pour
exposer l'argument tiré des circonstances atténuantes». De plus, elle sou-
tient que, en raison de la doctrine de la carence procédurale et des condi-
tions rigoureuses qu’impose le droit des Etats-Unis à celui qui cherche à
prouver, après le verdict de culpabilité, que l'avocat était incompétent,
son intervention à un stade postérieur à celui du procès ne pouvait pas
«réparer le préjudice grave causé par les avocats commis d'office des
LaGrand».

72. Les Etats-Unis qualifient ces arguments de «suppositions ... au
sujet de ce qui aurait pu se passer si les fréres LaGrand avaient été
dûment informés de la possibilité de communiquer avec leur consulat».
Ils mettent en doute la thèse de l'Allemagne selon laquelle les fonction-
naires du poste consulaire allemand de Los Angeles auraient apporté
rapidement une assistance importante aux avocats des LaGrand avant les
verdicts de culpabilité de 1984 et contestent que cette assistance consu-
laire aurait influé sur le résultat des procédures pénales. Selon eux, ces
arguments «relèvent de la spéculation» et ne résistent pas à l'analyse.
Enfin, il leur paraît extrêmement douteux que les «preuves de circons-
tances atténuantes» relatives à la prime enfance des frères LaGrand, qu'in-
voque l'Allemagne, auraient, si elles avaient été produites au procès, per-
suadé le juge de faire preuve d’indulgence: un poids au moins égal aurait
en effet été donné aux dix-sept années qu'ils avaient passées ultérieure-
ment aux Etats-Unis. De plus, les Etats-Unis notent que de telles preuves
ont en fait été présentées au procès.

73. La Cour examinera tout d'abord la conclusion présentée par l’Alle-
magne en son nom propre. La Cour note à ce propos que les Etats-Unis
ne nient pas avoir violé, à l'encontre de l'Allemagne, l'alinéa b) du para-

29
LAGRAND (ARRÊT) 492

graphe 1 de l’article 36 de la convention de Vienne. La Cour relève en
outre que, par suite de cette violation, l'Allemagne a appris seulement
en 1992 la détention, le jugement et la condamnation des frères LaGrand.
La Cour en conclut que, au vu des faits de Pespéce, le manquement des
Etats-Unis a eu pour conséquence d’interdire à l’ Allemagne d’exercer les
droits que lui confèrent les alinéas a) et c) du paragraphe 1 de l’article 36
et, partant, qu’il y a bien eu violation de ces dispositions de la conven-
tion. Bien que la violation du seul alinéa b) du paragraphe | de
l’article 36 n’entraine pas toujours nécessairement la violation des autres
dispositions de cet article, la Cour est amenée à conclure que tel est le cas
en l'espèce pour les raisons exposées ci-après. Compte tenu de cette conclu-
sion, point n'est besoin pour la Cour d'examiner le grief additionnel de
l'Allemagne concernant l’article 5 de la convention.

74. Le paragraphe 1 de l’article 36 institue un régime dont les divers
éléments sont interdépendants et qui est conçu pour faciliter la mise en
œuvre du système de protection consulaire. Le principe de base régissant
la protection consulaire est énoncé dès l’abord: le droit de communica-
tion et d’accès (alinéa a) du paragraphe 1 de l’article 36). La disposition
suivante précise les modalités selon lesquelles doit s'effectuer la notifica-
tion consulaire (alinéa b) du paragraphe | de l’article 36). Enfin, l’ali-
néa c) du paragraphe | de l’article 36 énonce les mesures que les agents
consulaires peuvent prendre pour fournir leur assistance aux ressortis-
sants de leur pays détenus dans l'Etat de résidence. I] s'ensuit que,
lorsque l'Etat d'envoi n’a pas connaissance de la détention de l’un de
ses ressortissants, parce que l'Etat de résidence n’a pas effectué sans retard
la notification consulaire requise, ce qui fut le cas en l’espèce entre 1982
et 1992, l'Etat d’envoi se trouve dans l'impossibilité pratique d'exercer, à
toutes fins utiles, les droits que lui confère le paragraphe | de l’article 36.
Peu importe à cet égard de savoir, aux fins de la présente instance, si les
LaGrand auraient sollicité l’assistance consulaire de P Allemagne, si l’Alle-
magne leur aurait apporté une telle assistance et si un verdict différent
aurait alors été prononcé. Il suffit de constater que la convention confé-
rait ces droits, et que l’Allemagne et les LaGrand, eussent-ils souhaité
s’en prévaloir, ont en fait été empêchés de le faire en raison de la violation
commise par les Etats-Unis.

*

75. L’Allemagne soutient ensuite que «la violation de l’article 36 par
les Etats-Unis ne porte pas seulement atteinte [à ses] droits ... en tant
qu’Etat partie a la convention, mais constitue également une violation
des droits individuels des frères LaGrand». Agissant au titre de la protec-
tion diplomatique, elle demande également la condamnation des Etats-
Unis sur ce terrain.

Pour l'Allemagne. le droit d’être informé au moment de son arrestation
des droits conférés par l’alinéa b) du paragraphe 1 de l’article 36 de la
convention de Vienne est un droit qui appartient à tout ressortissant d’un

30
LAGRAND (ARRÊT) 493

Etat partie à la convention de Vienne, lorsqu'il pénètre sur le territoire
d’un autre Etat partie. Cette interprétation serait corroborée par les
termes de l’alinéa 6} du paragraphe | de l’article 36 de la convention
de Vienne pris dans leur sens ordinaire, car la dernière phrase de cette dis-
position fait état des «droits», au titre dudit alinéa, de «l'intéressé»,
c'est-à-dire du ressortissant étranger arrêté ou détenu. L'Allemagne ajoute
que l'alinéa 6) du paragraphe 1 de l’article 36, qui stipule qu'il appartient
à la personne arrêtée de décider si son consulat doit être averti, a pour
effet de conférer un droit individuel au ressortissant étranger concerné.
Elle considère que le contexte de l’article 36 conforte cette conclusion
puisqu'il vise tant les intérêts de l'Etat d'envoi et de l'Etat de résidence
que les intérêts des particuliers. Elle affirme que les travaux préparatoires
de la convention de Vienne étayent cette interprétation. Elle soutient en
outre que la « Déclaration sur les droits de l'homme des personnes qui ne
possèdent pas la nationalité du pays dans lequel elles vivent», adoptée
par l'Assemblée générale des Nations Unies par sa résolution n° 40/144
du 13 décembre 1985, confirme que le droit de se mettre en rapport avec
le consulat de l'Etat de nationalité, de même que le droit d’être informé
de ce droit, sont des droits que possède tout individu en sa qualité de
ressortissant étranger et qui doivent être considérés comme des droits de
la personne humaine reconnus aux étrangers.

76. Les Etats-Unis, pour leur part, s'interrogent sur ce que cette pré-
tention supplémentaire relative à la protection diplomatique apporte au
cas d'espèce et ils soutiennent qu’il n’y a rien de commun entre la pré-
sente affaire et les cas de protection diplomatique portant sur la défense
par un Etat de réclamations d'ordre économique de ses ressortissants.
Pour les Etats-Unis, le droit pour un Etat d'apporter une assistance
consulaire à des ressortissants détenus dans un pays étranger et le droit
pour un Etat d'endosser les revendications de ses ressortissants par la
voie de la protection diplomatique sont des concepts juridiquement dif-
férents.

Les Etats-Unis soutiennent en outre que ce sont les Etats et non les
individus qui sont titulaires des droits que reconnaît la convention de
Vienne en matière de notification consulaire, même si les individus peuvent
bénéficier de ces droits, du fait que les Etats sont autorisés à leur offrir
une assistance consulaire. Ils affirment que le traitement qui doit être
réservé aux individus aux termes de la convention est indissociablement
lié au droit de l'Etat, agissant par l'intermédiaire de ses agents consu-
laires, de communiquer avec ses ressortissants -— et découle de ce droit — et
qu'il ne constitue ni un droit fondamental ni un droit de l'homme. A leur
avis, le fait qu’aux termes de l’article 36 les droits des individus soient
reconnus ne détermine pas la nature de ces droits ni les voies de droit
dont la convention de Vienne appelle l’existence en cas de violation de
cette disposition. Ils soulignent que l’article 36 débute ainsi «{a]fin que
l'exercice des fonctions consulaires relatives aux ressortissants de l'Etat
d’envoi soit facilité», et que ce libellé ne conforte pas l’idée selon laquelle
les droits et obligations visés au paragraphe | de cet article ont

31
LAGRAND (ARRÊT) 494

pour fonction de garantir aux ressortissants de l'Etat d'envoi des droits
ou un traitement particuliers dans le cadre d’une procédure pénale. Les
Etats-Unis estiment que les travaux préparatoires de la convention de
Vienne ne font pas apparaître qu'il y ait eu consensus sur le fait que
Particle 36 vise des droits intransgressibles de l'individu par opposition
à des droits individuels dérivés des droits des Etats.

77, La Cour constate que l'alinéa b) du paragraphe 1 de l’article 36
énonce les obligations que l'Etat de résidence a vis-à-vis d’une personne
détenue et de l'Etat d'envoi. Il dispose que, à la demande de la personne
mise en détention, l'Etat de résidence doit informer «sans retard» le
poste consulaire de l'Etat d’envoi de la détention de l’individu. II dispose
en outre que toute communication par la personne détenue adressée au
poste consulaire de l’Etat d'envoi doit lui être transmise par les autorités
de l'Etat de résidence «sans retard». Il est significatif que cet alinéa se
termine par la disposition suivante: lesdites autorités «doivent sans
retard informer l'intéressé de ses droits aux termes du présent alinéa»
(les italiques sont de la Cour). En outre, en vertu de l’alinéa c) du para-
graphe | de l’article 36, le droit de l'Etat d'envoi de prêter son assistance
consulaire à la personne en détention ne peut s’exercer si celle-ci «s’y
oppose expressément». La clarté de ces dispositions, lues dans leur
contexte, ne laisse en rien à désirer. De ce fait, et comme il a été jugé à
plusieurs reprises, la Cour est tenue de les appliquer telles qu'elles sont
(voir Acquisition de la nationalité polonaise, avis consultatif, 1923,
C.P.J.IL série B n° 7, p. 20; Compétence de l'Assemblée générale pour
l'admission d'un Etat aux Nations Unies, avis consultatif,
C.1.J. Recueil 1950, p. 8; Sentence arbitrale du 31 juillet 1989, arrét,
C.J. Recueil 1991, p. 69-70, par. 48; Différend territorial (Jamahiriya
arabe libyennelTchad), arrêt, C.J. Recueil 1994, p. 25, par. 51). Compte
tenu du libellé de ces dispositions, la Cour conclut que le paragraphe |
de l’article 36 crée des droits individuels qui, en vertu de l’article premier
du protocole de signature facultative, peuvent être invoqués devant la
Cour par l'Etat dont la personne détenue a la nationalité. En l'espèce,
ces droits ont été violés.

78. A l'audience, Allemagne a en outre soutenu que le droit de
Pintéressé d'être informé sans retard aux termes du paragraphe | de
Particle 36 de la convention de Vienne sur les relations consulaires
n’était pas seulement un droit individuel, mais avait aujourd’hui acquis
le caractère d’un droit de l’homme. De ce fait, elle ajoute que «le carac-
tère de droit de l’homme que revêt le droit prévu à l’article 36 rend
l’effectivité de cette disposition plus impérieuse encore». La Cour ayant
conclu à la violation par les Etats-Unis des droits que les frères LaGrand
tiraient du paragraphe 1 de l’article 36, il ne lui paraît pas nécessaire
d'examiner l'argumentation supplémentaire développée par I Allemagne
à cet égard.

32
LAGRAND (ARRÊT) 495

79. La Cour passera maintenant à l’examen de la deuxième conclusion
de l'Allemagne, par laquelle cette dernière demande à la Cour de dire et
juger que:

«en appliquant des règles de leur droit interne, notamment la doc-
trine dite de la «carence procédurale», qui ont empêché Karl et Wal-
ter LaGrand de faire valoir leurs réclamations au titre de la conven-
tion de Vienne sur les relations consulaires, et en procédant finale-
ment à leur exécution, les Etats-Unis ont violé l'obligation juridique
internationale, dont ils étaient tenus à l'égard de l'Allemagne en
vertu du paragraphe 2 de l’article 36 de la convention de Vienne, de
permettre la pleine réalisation des fins pour lesquelles sont prévus les
droits énoncés à l’article 36 de ladite convention».

80. L'Allemagne soutient que, aux termes du paragraphe 2 de l’article
36 de la convention de Vienne,

«les Etats-Unis ont l'obligation de faire en sorte que leurs «lois et
règlements [internes] ... permet[tent] la pleine réalisation des fins
pour lesquelles les droits sont accordés en vertu du présent article»
[et qu'ils} manquent à cette obligation en faisant observer des règles
de droit interne qui rendent impossible l’invocation d’un moyen tiré
de la violation du droit à la notification au consulat lors de la pro-
cédure consécutive a la déclaration de culpabilité d’un accusé ou
d’un prévenu par un jury».

81. L'Allemagne souligne que la règle de la «carence procédurale» est
l’une des règles du droit interne des Etats-Unis dont Papplication rend
impossible Pinvocation d’un moyen tiré de la violation du droit à la noti-
fication. Selon l’Allemagne, cette règle «est étroitement liée à la sépara-
tion des compétences entre les juridictions fédérales et les juridictions des
Etats qui prévaut aux Etats-Unis ... [où la] compétence pénale revient aux
Etats fédérés, sauf dans les cas prévus par la constitution». Ladite règle,
expose l'Allemagne, exige «l'épuisement des voies de recours internes au
niveau de PEtat fédéré avant qu’un recours tendant à l'obtention d’une
ordonnance d’habeas corpus ne puisse être introduit devant les juridic-
tions fédérales ».

L'Allemagne souligne que ce n’est pas la règle de la «carence procédu-
rale» en tant que telle qui est en question dans la présente instance mais
la manière dont elle a été appliquée en ce sens qu’elle «a privé les
frères LaGrand de la possibilité de soulever, dans le cadre de procédures
pénales devant les instances judiciaires des Etats-Unis, les moyens tirés
de la violation de leur droit d’avertir leur consulat».

82. Par ailleurs, ayant examiné la jurisprudence pertinente des Etats-
Unis, l’Allemagne soutient que la règle de la carence procédurale «a
empêché les frères LaGrand de soulever la question de l'absence de noti-
fication adressée au consulat après avoir enfin eu connaissance de leurs
droits et pris contact avec le consulat d'Allemagne à Los Angeles en
1992».

33
LAGRAND (ARRÊT) 496

83. L'Allemagne indique enfin qu’elle ne demande

«rien de plus que le respect de la convention de Vienne ou du moins
la mise en place d’un régime qui ne permette pas la violation auto-
matique et répétée de la convention, avec, pour seule interruption,
les excuses du Gouvernement des Etats-Unis».

84. Les Etats-Unis s'opposent à la deuxième conclusion de l’Alle-
magne, car ils estiment que «la prétention de ’ Allemagne va bien au-delà
du texte de la convention, de l'intention des parties lorsqu'elles l'ont
négociée et de la pratique des Etats, y compris celle de l'Allemagne».

85. De l'avis des Etats-Unis, en effet,

«[lja convention de Vienne n’oblige pas les Etats qui y sont parties à
instituer dans leur droit interne un recours permettant aux particu-
liers d’invoquer dans des procédures pénales des griefs fondés sur la
convention [, et, à] défaut d’une telle obligation, exiger de faire valoir
ces griefs devant la première juridiction susceptible d’en connaître ne
saurait emporter violation de la convention».

Selon les Etats-Unis,

«{s]i la convention n’impose aucune obligation d'accorder de telles
mesures de réparation à des individus dans des poursuites pénales, la
règle de la carence procédurale — qui exige de faire valoir le plus tôt
possible et au moment approprié les moyens visant à obtenir de
telles mesures de réparation — ne saurait par conséquent violer la
convention ».

86. Les Etats-Unis considèrent que le paragraphe 2 de l’article 36 «a
un sens très clair» et qu’il

«signifie, comme dit le texte lui-même, que les droits visés au para-
graphe 1 doivent s'exercer dans le cadre des lois et règlements de
l'Etat de résidence, étant entendu, toutefois, que ces lois et régle-
ments doivent permettre la pleine réalisation des fins pour lesquelles
les droits sont accordés en vertu de l’article».

De leur point de vue,

«[djans le cas d’un ressortissant étranger détenu, les lois et règle-
ments applicables visés au paragraphe 2 de l’article 36 sont ceux qui
peuvent avoir une incidence sur l'exercice des droits expressément
reconnus au paragraphe | de cette disposition, par exemple les lois et
règlements concernant le moment choisi pour procéder aux commu-
nications, les heures de visite et la sécurité dans l'établissement de
détention. Rien n'indique dans le texte du paragraphe 2 de
Particle 36 que les règles de droit pénal et de procédure pénale en
vertu desquelles un accusé serait jugé ou ferait réexaminer par les
juridictions d’appel la déclaration de culpabilité et la peine pro-
noncées à son encontre entrent également dans les prévisions de
cette disposition.»

34
LAGRAND (ARRÊT) 497

87. Les Etats-Unis concluent que la deuxième conclusion de l’Alle-
magne doit être rejetée «parce qu’elle se fonde sur une interprétation
erronée du paragraphe 2 de l’article 36, qui ferait complètement abstrac-
tion du contexte de cette disposition — l’exercice d’un droit en applica-
tion du paragraphe I».

88. Le paragraphe 2 de l’article 36 de la convention de Vienne est ainsi
libellé:

«Les droits visés au paragraphe | du présent article doivent
s'exercer dans le cadre des lois et règlements de l'Etat de résidence,
étant entendu, toutefois, que ces lois et règlements doivent permettre
la pleine réalisation des fins pour lesquelles les droits sont accordés
en vertu du présent article.»

 

89. La Cour ne saurait retenir l'argument des Etats-Unis qui repose en
partie sur l'hypothèse que le paragraphe 2 de l’article 36 ne s’applique
qu’aux droits de l'Etat d’envoi et non à ceux de la personne mise en
détention. La Cour a déjà établi que le paragraphe | de l’article 36 crée
des droits individuels pour les personnes détenues, en sus des droits
accordés à l'Etat d'envoi, et que, par voie de conséquence, les «droits»
visés au paragraphe 2 désignent non seulement les droits de PEtat d’envoi,
mais aussi ceux des personnes détenues (voir paragraphe 77 ci-dessus).

90. S'agissant de la règle de la «carence procédurale», dont l’applica-
tion dans la présente affaire a constitué, selon l’Allemagne, une violation
du paragraphe 2 de l’article 36, la Cour tient à souligner qu’il y a lieu
d'établir une distinction entre cette règle en tant que telle et son applica-
tion en l'espèce. En elle-même, cette règle ne viole pas l’article 36 de la
convention de Vienne. Le problème se pose lorsque la règle de la carence
procédurale ne permet pas à une personne détenue de faire recours contre
sa condamnation et sa peine en prétendant, sur Ja base du paragraphe |
de l’article 36 de la convention, que les autorités nationales compétentes
ne se seraient pas acquittées de leur obligation d'informer «sans retard»
les autorités consulaires compétentes, empêchant par là même cette per-
sonne de solliciter et d'obtenir l'assistance consulaire de l'Etat d’envoi.

91. En l'espèce, Allemagne avait le droit, à la demande des frères
LaGrand, «de pourvoir à [leur] représentation en justice» et elle a été
finalement en mesure de le faire. Toutefois, à l’époque, du fait du man-
quement des autorités américaines à leurs obligations aux termes de Pali-
néa 6) du paragraphe 1 de l’article 36, la règle de la carence procédurale
a empêché les avocats des LaGrand de remettre en cause de façon effi-
cace, si ce n’est sur la base du droit constitutionnel des Etats-Unis, leurs
condamnations et leurs peines. En conséquence, bien que les tribunaux
américains fussent habilités à examiner, au regard des normes constitu-
tionnelles des Etats-Unis, la compétence professionnelle des avocats des
frères LaGrand commis d’office en raison de l’indigence de ces derniers,
et bien qu'ils eussent procédé à cet examen, la règle de la carence procé-
durale les empêchait d’attacher des conséquences juridiques au fait,

35
LAGRAND (ARRÊT) 498

notamment, que la violation des droits prévus au paragraphe 1 de l’ar-
ticle 36 n'avait pas permis à l'Allemagne d'assurer en temps opportun aux
frères LaGrand le concours d’avocats privés et de les assister, de manière
générale, dans leur défense, comme le prévoit la convention. Dans ces
conditions, la règle de la carence procédurale a eu pour effet d'empêcher
«la pleine réalisation des fins pour lesquelles les droits sont accordés en
vertu du présent article» et a ainsi violé les dispositions du paragraphe 2
de l'article 36.

*  *%

92. La Cour passera maintenant à l'examen de la troisième conclusion
de l'Allemagne, par laquelle cette dernière prie la Cour de dire et juger
que:

«en ne prenant pas toutes les mesures dont ils disposaient pour que
Walter LaGrand ne soit pas exécuté tant que la Cour internationale
de Justice n’aurait pas rendu sa décision définitive en l’affaire, les
Etats-Unis ont violé leur obligation juridique internationale de se
conformer à l'ordonnance en indication de mesures conservatoires
rendue par la Cour le 3 mars 1999 et de s’abstenir de tout acte pou-
vant interférer avec l’objet d’un différend tant que l’instance est en
cours».

93. Dans son mémoire, l'Allemagne a soutenu que «files mesures
conservatoires indiquées par la Cour internationale de Justice [avaient]
force obligatoire en vertu du droit établi par la Charte des Nations Unies
et le Statut de la Cour». A l'appui de sa thèse, l'Allemagne a développé
plusieurs arguments en se référant au «principe de l'effet utile», aux
«conditions de procédure pour Padoption des mesures conservatoires»,
au caractère obligatoire des mesures conservatoires comme «conséquence
nécessaire du caractère obligatoire de l’arrêt définitif», au «paragraphe 1
de l’article 94 de la Charte des Nations Unies», au «paragraphe | de
Particle 41 du Statut de la Cour», ainsi qu’à la «pratique de la Cour».

Mentionnant l'obligation qu’auraient les «parties à un différend devant
la Cour ... de préserver son objet», l'Allemagne a ajouté que:

«[mlis à part le manquement aux obligations qui leur incombent en
vertu du paragraphe 1 de l’article 94 de la Charte des Nations Unies
et du paragraphe | de l’article 41 du Statut, les Etats-Unis ont éga-
lement manqué à leur obligation de s’abstenir de tout acte pouvant
interférer avec l’objet d’un différend tant que l'instance est en cours».

A l'audience, l'Allemagne a en outre précisé ce qui suit:

«On ne peut pas mettre totalement sur le même pied un jugement
de la Cour intervenant sur sa compétence ou sur le fond et une
mesure conservatoire ... l’article 59 et l’article 60 [du Statut] ne
s'appliquent pas aux mesures conservatoires ou plus exactement ... ne
s’y appliquent que par implication; c’est-à-dire dans la mesure, à la

36
LAGRAND (ARRÊT) 499

fois incidente et provisoire, où elles contribuent à l'exercice d’une
fonction judiciaire dont le résultat final est, par définition, le pro-
noncé d’une décision de justice. C’est la qu’il y a une logique inhé-
rente à la procédure judiciaire dont la méconnaissance équivaudrait
pour les Parties à s’écarter de la bonne foi et de ce que les écritures
allemandes appellent « the principle of institutional effectiveness»...
[Ljes mesures conservatoires ... sont bien des décisions juridiques,
mais des décisions de procédure. Leur caractère décisoire étant
cependant impliqué par la logique de l’urgence et la nécessité de sau-
vegarder l'efficacité de la procédure, elles créent par conséquent des
obligations proprement juridiques à la charge de leurs destina-
taires.»

94. L'Allemagne prétend que les Etats-Unis ont commis une triple vio-
lation de l'ordonnance de la Cour du 3 mars 1999:

«1) Immédiatement après que la Cour internationale de Justice a
rendu son ordonnance en indication de mesures conservatoires,
l'Allemagne s’est adressée à la Cour suprême des Etats-Unis afin
d'obtenir un sursis à l'exécution de Walter LaGrand, conformément
à l’ordonnance de la Cour internationale de Justice qui tendait à la
même fin. Au cours de cette procédure, et en parfaite connaissance
de l'ordonnance de la Cour, le bureau du Solicitor General, un ser-
vice relevant du département de la justice des Etats-Unis, a avancé
une nouvelle fois, dans une lettre adressée à la Cour suprême,
qu'«une ordonnance en indication de mesures conservatoires éma-
nant de la Cour internationale de Justice n’a pas force obligatoire et
n’ouvre pas de recours susceptible d’être exercé en justice».

Cette déclaration émanant d’un haut fonctionnaire du gouverne-
ment fédéral ... a exercé une influence directe sur la décision de la
Cour suprême.

2) Par la suite, la Cour suprême des Etats-Unis (organe institu-
tionnel des Etats-Unis) a refusé, par un vote à la majorité, d’ordon-
ner un sursis à l'exécution. Ce faisant, elle a rejeté les arguments de
l Allemagne qui étaient fondés essentiellement sur l’ordonnance en
indication de mesures conservatoires de la Cour internationale de
Justice...

3) Enfin, le gouverneur de l’Arizona n’a pas ordonné le sursis à
l'exécution de Walter LaGrand bien qu’il ait été en droit de le faire
en vertu de la loi de l'Etat d’Arizona. Par ailleurs, en la présente
affaire, la commission des grâces de l’Arizona a, pour la première
fois dans son histoire, recommandé le sursis à titre temporaire, en
particulier au vu des questions de droit international soulevées en
l'espèce. »

95. Les Etats-Unis soutiennent qu’ils «se sont conformés à l’ordon-
nance de la Cour du 3 mars compte tenu des circonstances extraordi-

37
LAGRAND (ARRÊT) 500

naires et inédites dans lesquelles ils ont été contraints d’agir». Ils souli-
gnent à cet égard que le Gouvernement des Etats-Unis a transmis «immédia-
tement l'ordonnance au gouverneur de l'Arizona »; que «les Etats-Unis ont
remis celle-ci entre les mains du seul responsable qui, à ce stade, aurait pu
encore avoir légalement le pouvoir d'empêcher l'exécution»: et que, par
une lettre du 8 mars 1999 émanant du conseiller juridique de l'ambassade
des Etats-Unis à La Haye, ils ont porté à la connaissance de la Cour
internationale de Justice toutes les mesures qui avaient été prises en appli-
cation de l'ordonnance.
Les Etats-Unis précisent en outre ce qui suit:

«[djeux éléments principaux réduisaient la capacité d’agir des Etats-
Unis. Il y avait tout d’abord le délai extrêmement bref entre le pro-
noncé de l'ordonnance de la Cour et l'heure fixée pour l'exécution de
Walter LaGrand...

Le deuxième obstacle était la nature même des Etats-Unis d’Amé-
rique en tant que république fédérale au sein de laquelle les pouvoirs
sont partagés.»

96. Les Etats-Unis avancent également que le «libellé de l'ordonnance
de la Cour du 3 mars n’a pas créé d'obligations juridiques contraignantes
pour [eux]». Ils font valoir à cet égard que «f[lles termes employés par la
Cour dans les passages clés de son ordonnance ne sont pas de ceux qui
sont utilisés pour créer des obligations juridiques contraignantes» et que

«{ploint n’est ... besoin en l'espèce pour la Cour de trancher la ques-
tion juridique difficile et controversée de savoir si ses ordonnances
en indication de mesures conservatoires sont susceptibles de donner
naissance à des obligations juridiques internationales si elles sont
exprimées en des termes impératifs. ».

Ils n’en soutiennent pas moins que ces ordonnances ne peuvent avoir de
tels effets et, à l'appui de cette thèse, développent des arguments portant
sur «le libellé et la genèse du paragraphe | de l’article 41 du Statut de la
Cour et de l’article 94 de la Charte des Nations Unies», la «pratique de
la Cour et des Etats au regard de ces dispositions» ainsi que sur I’« auto-
rité de la doctrine des publicistes».

Concernant l'argument de l’Allemagne tiré du «principe de l'effet
utile», les Etats-Unis prétendent que

«[djans un domaine où ce sont les préoccupations et les susceptibi-
lités des Etats et non la logique abstraite qui ont guidé la rédaction
des actes constitutifs de la Cour, il est parfaitement compréhensible
que celle-ci puisse avoir le pouvoir de rendre des arrêts définitifs
obligatoires, mais ait un pouvoir plus restreint en ce qui concerne
Vindication de mesures conservatoires».

Se référant à argument de l'Allemagne selon lequel ils auraient «man-
qué à leur obligation de s'abstenir de tout acte pouvant interférer avec

38
LAGRAND (ARRÊT) 501

l’objet d’un différend tant que l'instance est en cours», les Etats-Unis
font en outre valoir ce qui suit:

« Les conséquences découlant de la règle formulée par l'Allemagne
peuvent être tout à fait extraordinaires. Celle-ci semble affirmer
qu'un requérant pourrait, par la simple saisine de la Cour, forcer un
défendeur à s'abstenir dans le futur de tout acte qui, selon le deman-
deur, serait susceptible d’affecter l’objet du différend. Si tel était
l'état du droit, l’ensemble des règles et pratiques de la Cour relatives
aux mesures conservatoires seraient surabondantes. Telle n’est pas la
règle de droit et telle n’est pas davantage l'attitude que les Etats ou
la Cour ont adoptée en pratique.»

97. Enfin, les Etats-Unis exposent qu'en tout état de cause «[lle dépôt
au dernier moment de la requête par l'Allemagne, qui n’a laissé aucun
temps pour réagir, a fait que les principes fondamentaux du règlement
Judiciaire n’ont pu être respectés dans le cas de l'ordonnance rendue le
3 mars par la Cour» et que

«[dlès lors, quelle que soit la conclusion à laquelle on puisse parvenir
au sujet d’un principe général applicable aux mesures conservatoires,
il serait à tout le moins anormal pour la Cour de voir dans l’ordon-
nance qui nous occupe en l’espéce une source d’obligations juri-
diques contraignantes».

98. A ce jour, ni la Cour permanente de Justice internationale ni la
présente Cour n’ont été appelées a se prononcer sur les effets juridiques
des ordonnances qu'elles ont rendues en vertu de l’article 41 du Statut.
Etant donné que la troisième conclusion de l'Allemagne se réfère expres-
sément à une obligation juridique internationale «de se conformer à
l'ordonnance en indication de mesures conservatoires rendue par la Cour
le 3 mars 1999» et que les Etats-Unis contestent l’existence d’une telle
obligation, la Cour est maintenant appelée à se prononcer expressément
sur cette question.

99. Le différend existant à cet égard entre les Parties concerne essen-
tiellement l'interprétation de l’article 41, qui est libellé en termes iden-
tiques dans le Statut des deux Cours (sous réserve de la référence faite
respectivement au Conseil de la Société des Nations et au Conseil de
sécurité). Cette interprétation a fait l'objet d’abondantes controverses
doctrinales. La Cour passera donc maintenant à l'interprétation de
Particle 41 du Statut. Elle procédera à cette interprétation conformé-
ment au droit international coutumier qui a trouvé son expression dans
l’article 31 de la convention de Vienne de 1969 sur le droit des traités.
Selon le paragraphe | de l’article 31, un traité doit être interprété de
bonne foi suivant le sens ordinaire à attribuer à ses termes dans leur
contexte et à la lumière de son objet et de son but.

100. Le texte français de l’article 41 se lit comme suit:

«1. La Cour a le pouvoir d'indiquer, si elle estime que les circons-

39
LAGRAND (ARRÊT) 502

tances l’exigent, quelles mesures conservatoires du droit de chacun
doivent être prises à titre provisoire.

2. En attendant l'arrêt définitif, Vindication de ces mesures est
immédiatement notifiée aux parties et au Conseil de sécurité.» (Les
italiques sont de la Cour.)

Dans ce texte les termes «indiquer» et «l'indication» peuvent être consi-
dérés comme neutres au regard du caractère obligatoire des mesures en
question; en revanche les mots «doivent être prises» ont un caractère
impératif.

Quant à elle, la version anglaise de l’article 41 se lit comme suit:

«1. The Court shall have the power to indicate, if it considers that
circumstances so require, any provisional measures which ought to
be taken, to preserve the respective rights of either party.

2. Pending the final decision, notice of the measures suggested
shall forthwith be given to the parties and to the Security Council.»
(Les italiques sont de la Cour.)

Selon les Etats-Unis, ’emploi dans la version anglaise des verbes «indi-
cate» au lieu de «order», «ought» au lieu de «must» ou «shall», et
«suggested» au lieu de «ordered» impliquerait que les décisions prises au
titre de l’article 41 ne revétent pas un caractère obligatoire. On pourrait
cependant faire valoir, compte tenu du fait que la version française a été
en 1920 la version originelle, que des verbes tels que «indicate» et
«ought» ont un sens qui est équivalent à «order» et «must» ou «shall».

101. Se trouvant en présence de deux textes qui ne sont pas en totale
harmonie, la Cour notera tout d’abord que, selon l’article 92 de la
Charte, le Statut «fait partie intégrante» de la Charte. En vertu de
Particle 111 de la Charte, les versions française et anglaise de celle-ci
font «également foi». Il en va donc de même pour le Statut.

En cas de divergence entre des versions faisant foi du Statut, ni celui-ci
ni la Charte n’indiquent la manière de procéder. En l’absence d'accord
entre les parties à cet égard, il convient donc de se référer aux dispositions
du paragraphe 4 de l’article 33 de la convention de Vienne sur le droit des
traités qui, de l’avis de la Cour, reflète là encore le droit international
coutumier. Aux termes de cette disposition, «lorsque la comparaison des
textes authentiques fait apparaître une différence de sens que l'applica-
tion des articles 31 et 32 ne permet pas d'éliminer, on adoptera le sens
qui, compte tenu de l’objet et du but du traité, concilie le mieux ces
textes».

La Cour passera donc maintenant à l'examen de l’objet et du but du
Statut, ainsi que du contexte de l’article 41 du Statut.

102. L'objet et le but du Statut sont de permettre à la Cour de remplir
les fonctions qui lui sont dévolues par cet instrument, et en particulier de
s'acquitter de sa mission fondamentale, qui est le règlement judiciaire des
différends internationaux au moyen de décisions obligatoires conformé-
ment à l’article 59 du Statut. L'article 41, analysé dans le contexte du Sta-

40
LAGRAND (ARRÊT) 503

tut, a pour but d'éviter que la Cour soit empéchée d’exercer ses fonctions
du fait de l’atteinte portée aux droits respectifs des parties à un différend
soumis à la Cour. Il ressort de l’objet et du but du Statut, ainsi que des
termes de l’article 41 lus dans leur contexte, que le pouvoir d'indiquer des
mesures conservatoires emporte le caractère obligatoire desdites mesures,
dans la mesure où le pouvoir en question est fondé sur la nécessité,
lorsque les circonstances l’exigent, de sauvegarder les droits des parties,
tels que déterminés par la Cour dans son arrêt définitif, et d’éviter qu'il y
soit porté préjudice. Prétendre que des mesures conservatoires indiquées
en vertu de l’article 41 ne seraient pas obligatoires serait contraire à l’objet
et au but de cette disposition.

103. Un motif connexe qui va dans le sens du caractère obligatoire des
ordonnances rendues au titre de l’article 41, et auquel la Cour attache de
l’importance, est l'existence d’un principe que la Cour permanente de
Justice internationale a déjà reconnu lorsqu'elle a évoqué le

«principe universellement admis devant les juridictions internatio-
nales et consacré d’ailleurs dans maintes conventions … d’après
lequel les parties en cause doivent s'abstenir de toute mesure suscep-
tible d’avoir une répercussion préjudiciable à l'exécution de la déci-
sion à intervenir et, en général, ne laisser procéder à aucun acte, de
quelque nature qu'il soit, susceptible d’aggraver ou d'étendre le dif-
férend » (Compagnie d'électricité de Sofia et de Bulgarie, ordonnance
du 5 décembre 1939, C.P.J.I. série AIB n° 79, p. 199).

Aussi bien des mesures tendant à éviter aggravation ou l'extension des
différends ont-elles fréquemment été indiquées par la Cour. Ces mesures
étaient destinées à être exécutées (voir Essais nucléaires (Australie
c. France), mesures conservatoires, ordonnance du 22 juin 1973,
CIJ. Recueil 1973, p. 106; Essais nucléaires (Nouvelle-Zélande
c. France), mesures conservatoires, ordonnance du 22 juin 1973,
C.LJ. Recueil 1973, p. 142; Différend frontalier, mesures conservatoires,
ordonnance du 10 janvier 1986, C.I.J. Recueil 1986, p. 9, par. 18, et p. 11,
par. 32, point 1 A: Application de la convention pour la prévention et la
répression du crime de génocide, mesures conservatoires, ordonnance du
8 avril 1993, C.LJ. Recueil 1993, p. 23, par. 48, et p. 24, par. 52 B; Appli-
cation de la convention pour la prévention et la répression du crime de
génocide, mesures conservatoires, ordonnance du 13 septembre 1993,
C.LJ. Recueil 1993, p. 349, par. 57. et p. 350, par. 61, alinéa 3; Frontière
terrestre et maritime entre le Cameroun et le Nigéria, mesures conserva-
toires, ordonnance du 15 mars 1996, C.J. Recueil 1996 (I), p. 22-23,
par. 41, et p. 24, par. 49, alinéa 1).

104. Compte tenu des conclusions auxquelles la Cour est parvenue ci-
dessus en interprétant le texte de l’article 41 du Statut à la lumière de son
objet et de son but, elle n’estime pas nécessaire de faire appel aux travaux
préparatoires pour déterminer le sens de cet article. La Cour fera
néanmoins observer que les travaux préparatoires relatifs au Statut ne

41
LAGRAND (ARRÊT) 504

s'opposent pas à la conclusion que les ordonnances rendues en vertu de
l’article 41 ont force obligatoire.

105. La première version de l’avant-projet de Statut de la Cour per-
manente de Justice internationale, tel que préparé par le comité de
juristes constitué par le Conseil de la Société des Nations, ne traitait pas
des mesures conservatoires. Une disposition à cet égard ne fut incorporée
que plus tard dans le projet élaboré par le comité, à la suite d'une proposi-
tion du juriste brésilien Raul Fernandes.

S'inspirant du traité Bryan conclu le 13 octobre 1914 entre les Etats-
Unis et la Suède, Raul Fernandes avait soumis le texte suivant:

«Dans le cas où la cause du différend consiste en actes déterminés
déjà effectués ou sur le point de l'être, la Cour pourra ordonner,
dans le plus bref délai, à titre provisoire, des mesures conservatoires
adéquates, en attendant le jugement définitif.» (Comité consultatif
de juristes, Procès-verbaux des séances du comité, 16 juin-24 juillet
1920 (avec annexes), La Haye. 1920, p. 609.)

Dans sa traduction anglaise, ce texte se lisait comme suit:

«In case the cause of the dispute should consist of certain acts
already committed or about to be committed, the Court may, pro-
visionally and with the least possible delay, order adequate protec-
tive measures to be taken, pending the final judgment of the Court.»
{Advisory Committee of Jurists, Procès-verbaux of the Proceedings
of the Committee, 16 June-24 July 1920 (with Annexes), The Hague,
1920, p. 609.)

Le comité de rédaction établit une nouvelle version de ce texte auquel
deux modifications principales furent apportées: d'une part, l'expression
«la Cour pourra ordonner» («the Court may ... order») fut remplacée
par «la Cour a le pouvoir d'indiquer» («the Court shall have the power
to suggest») et, d'autre part, un second alinéa fut ajouté, prévoyant la
transmission aux parties et au Conseil de la «suggestion de la Cour». Le
projet d'article 2bis du comité de rédaction était en conséquence libellé
comme suit:

«Dans le cas où la cause du différend consiste en un acte effectué
ou sur le point de l'être, la Cour a le pouvoir d'indiquer, si elle
estime que les circonstances l’exigent, quelles mesures conservatoires
du droit de chacun doivent être prises à titre provisoire.

En attendant son arrêt, cette suggestion de la Cour est immédia-
tement transmise aux parties et au Conseil.» (Comité consultatif de
juristes, Procés-verbaux des séances du comité, 16 juin-24 juillet 1920
(avec annexes), La Haye, 1920, p. 567-568.)

Sa version anglaise se lisait ainsi:

«If the dispute arises out of an act which has already taken place
or which is imminent, the Court shall have the power to suggest, if it

42
LAGRAND (ARRÊT) 505

considers that circumstances so require, the provisional measures
that should be taken to preserve the respective rights of either party.

Pending the final decision, notice of the measures suggested shall
forthwith be given to the parties and the Council.» (Advisory Com-
mittee of Jurists, Procés-verbaux of the Proceedings of the Commit-
tee, 16 June-24 July 1920 (with Annexes), The Hague, 1920, pp. 567-
568.)

Le comité de juristes adopta finalement un projet d’article 39, qui ne
modifiait l’ancien projet d'article 2bis que dans sa version française: au
second alinéa, les termes «cette suggestion» furent remplacés par les mots
«indication».

106. Lorsque la Sous-Commission de la Troisième Commission de la
première Assemblée de la Société des Nations examina le projet d’ar-
ticle 39, plusieurs amendements furent considérés. Raul Fernandes suggéra
a nouveau d’employer le verbe «ordonner» dans la version frangaise. La
Sous-Commission décida de maintenir le verbe «indiquer», le président
de la Sous-Commission relevant que la Cour n'avait pas les moyens
d’assurer l’exécution de ses décisions. La terminologie utilisée au premier
alinéa de la version anglaise fut alignée sur le texte frangais: ainsi, le mot
«suggest» fut remplacé par le terme «indicate», et «should» par «ought
to». Toutefois, dans le second alinéa de la version anglaise, expression
«Measures suggested» ne fut pas modifiée.

La disposition ainsi amendée en français et en anglais par la Sous-
Commission fut adoptée comme article 41 du Statut de la Cour perma-
nente de Justice internationale. Elle passa comme telle dans le Statut de la
présente Cour sans faire l’objet d'aucune discussion en 1945.

107. Les travaux préparatoires de l’article 41 font ainsi apparaître que
la préférence donnée dans le texte français au verbe «indiquer» au lieu
d’«ordonner» a été motivée par la considération que la Cour n'avait pas
les moyens d’assurer l'exécution de ses décisions. Mais l'absence de voies
d'exécution et le défaut de caractère obligatoire d’une disposition sont
deux questions différentes. Dès lors, le fait que la Cour ne dispose pas de
moyens pour assurer elle-même l'exécution des ordonnances prises en
vertu de l’article 41 ne constitue pas un argument contre le caractère obli-
gatoire de ces ordonnances.

108. La Cour doit enfin examiner si l'article 94 de la Charte des
Nations Unies s’oppose à ce qu’effet obligatoire soit reconnu aux ordon-
nances indiquant des mesures conservatoires. Cet article se lit comme
sult:

«1. Chaque Membre des Nations Unies s’engage à se conformer à
la décision de la Cour internationale de Justice dans tout litige
auquel il est partie.

2. Si une partie a un litige ne satisfait pas aux obligations qui lui
incombent en vertu d’un arrêt rendu par la Cour, l’autre partie peut
recourir au Conseil de sécurité et celui-ci, s’il le juge nécessaire, peut

43
LAGRAND (ARRÊT) 506

faire des recommandations ou décider des mesures à prendre pour
faire exécuter l'arrêt.»

La question se pose de savoir quel sens doit être attribué aux mots «la
décision de la Cour internationale de Justice» au paragraphe | de cet
article. Ce libellé pourrait s'entendre comme visant non seulement les
arrêts de la Cour, mais toute décision rendue par elle, et s'appliquant
ainsi aux ordonnances en indication de mesures conservatoires. Ces mots
pourraient aussi être interprétés comme désignant seulement les arrêts
rendus par la Cour tels que visés au paragraphe 2 de l’article 94. A cet
égard, l'utilisation faite aux articles 56 à 60 du Statut de la Cour des mots
«décision» et «arrêt» n’ajoute guère de clarté au débat.

Dans la première interprétation du paragraphe 1 de l’article 94, celui-ci
confirmerait le caractère obligatoire des mesures conservatoires; dans la
seconde, il ne s opposerait nullement à ce que ce caractère obligatoire leur
soit reconnu au titre de l’article 41 du Statut. La Cour en conclut que
Particle 94 de la Charte ne fait en tout état de cause pas obstacle au
caractère obligatoire des ordonnances rendues au titre de l'article 41.

109. En définitive, aucune des sources d'interprétation mentionnées
dans les articles pertinents de la convention de Vienne sur le droit des
traités, y compris les travaux préparatoires, ne contredit les conclusions
tirées des termes de l’article 41 lus dans son contexte à la lumière de
l'objet et du but du Statut. Ainsi, la Cour parvient à la conclusion que les
ordonnances indiquant des mesures conservatoires au titre de l’article 41
ont un caractère obligatoire.

*

110. La Cour passera maintenant a l'examen de lordonnance du
3 mars 1999. Celle-ci ne constituait pas une simple exhortation. Elle avait
été adoptée en vertu de l’article 41 du Statut. Ladite ordonnance avait
par suite un caractère obligatoire et mettait une obligation juridique à la
charge des Etats-Unis.

*

111. S'agissant de la question de savoir si les Etats-Unis se sont acquit-
tés de l'obligation découlant pour eux de l'ordonnance du 3 mars 1999, la
Cour observe qu'elle a indiqué. dans cette ordonnance, deux mesures
conservatoires, dont la première énonce ce qui suit:

«[ljes Etats-Unis d'Amérique doivent prendre toutes les mesures
dont ils disposent pour que M. Walter LaGrand ne soit pas exécuté
tant que la décision définitive en la présente instance n’aura pas été
rendue, et doivent porter à la connaissance de la Cour toutes les
mesures qui auront été prises en application de la présente ordon-
nance».

Par la seconde mesure indiquée, la Cour demandait aux Etats-Unis de

44
LAGRAND (ARRÊT) 507

«transmettre la présente ordonnance au gouverneur de l'Etat de l’Ari-
zona». Les renseignements demandés quant aux mesures prises en appli-
cation de l'ordonnance ont été fournis à la Cour par une lettre du
8 mars 1999 du conseiller juridique de l'ambassade des Etats-Unis aux
Pays-Bas. Aux termes de cette lettre, le département d'Etat a transmis, le
3 mars 1999, copie de l'ordonnance de la Cour au gouverneur de l’Ari-
zona. «Vu l'heure extrêmement tardive à laquelle l’ordonnance de la
Cour a été reçue», est-il expliqué dans la lettre du 8 mars, «aucune autre
démarche n’a pu être entreprise».

Les autorités des Etats-Unis se sont ainsi limitées à transmettre le texte
de l'ordonnance au gouverneur de l’Arizona. C'était là certainement
satisfaire aux conditions posées dans la seconde des deux mesures indi-
quées. Quant à la première mesure, la Cour relève qu’elle ne créait pas
une obligation de résultat, mais qu'il était demandé aux Etats-Unis de
«prendre toutes les mesures dont ils disposent pour que M. Wal-
ter LaGrand ne soit pas exécuté tant que la décision définitive en la pré-
sente instance n'aurait] pas été rendue». La Cour reconnaît que, en rai-
son de la présentation extrêmement tardive de la demande en indication
de mesures conservatoires, il est certain que les autorités des Etats-Unis
ont disposé de très peu de temps pour agir.

112. La Cour relève néanmoins que la simple transmission de son
ordonnance au gouverneur de l’Arizona, sans l’accompagner d'aucun
commentaire, sans même demander en particulier de surseoir temporai-
rement à l'exécution et sans expliquer qu'il n'existait pas de consensus sur
la position des Etats-Unis selon laquelle les ordonnances de la Cour
internationale de Justice indiquant des mesures conservatoires n’ont pas
force obligatoire, était assurément très en deçà de ce que l'on aurait pu
attendre des autorités des Etats-Unis, dans les délais — si brefs eussent-ils
été — dont elles disposaient. Il en va de même de la déclaration catégo-
rique faite par le Solicitor General, dans la brève lettre qu'il a adressée à
la Cour supréme des Etats-Unis, selon laquelle «une ordonnance de la
Cour internationale de Justice en indication de mesures conservatoires ne
revêt pas un caractère obligatoire et ne peut fonder un recours susceptible
d'être exercé en justice» (voir paragraphe 33 ci-dessus). Cette déclaration
allait considérablement plus loin que celle figurant dans le mémoire sou-
mis par les Etats-Unis à titre d’umicus curiae dans le cadre d’un recours
antérieur devant la Cour suprême des Etats-Unis en l'affaire relative à
Angel Francisco Breard (voir Breard c. Greene, Cour suprême des Etats-
Unis, 14 avril 1998, International Legal Materials, vol. 37, 1998, p. 824:
mémoire de l’Allemagne, annexe 34), auquel elle se borne à faire réfé-
rence dans une simple note au bas de sa lettre. Dans ce mémoire, le même
Solicitor General avait en effet déclaré moins d’un an auparavant que
«quant à l'effet obligatoire qu’aurait une ordonnance en indication de
mesures conservatoires rendue par la Cour internationale de Justice, les
juristes sont profondément divisés sur cette question... La thèse la
meilleure est qu'une telle ordonnance n’a pas un caractère obligatoire.»

113. Il y a par ailleurs lieu de relever que le gouverneur de l’Arizona

45
LAGRAND (ARRÊT) 508

auquel l'ordonnance de la Cour avait été transmise a décidé de ne pas
donner suite à cette ordonnance, alors que la commission des grâces de
PArizona lui avait recommandé de surseoir à l'exécution de Walter
LaGrand.

114. Enfin, la Cour suprême des Etats-Unis à rejeté la demande de
l'Allemagne tendant également au sursis à l'exécution, «[e]u égard à la
tardiveté de la procédure engagée et aux obstacles d'ordre juridictionnel
que cela soulève». Elle eût cependant pu, comme l’un de ses membres le
lui avait demandé, ordonner un sursis temporaire qui lui aurait donné «le
temps d'étudier, après avoir entendu toutes les parties concernées, les
questions juridictionnelles et les questions de droit international en jeu...»
(République fédérale d'Allemagne et autres c. Etats-Unis et autre, Cour
suprême des Etats-Unis, 3 mars 1999).

115. L'examen des mesures prises par les autorités des Etats-Unis et
rappelées ci-dessus révèle que les diverses autorités compétentes des Etats-
Unis n’ont pas pris toutes les mesures qu'elles auraient pu prendre pour
donner effet à l’ordonnance que la Cour internationale de Justice a ren-
due le 3 mars 1999. Celle-ci n’exigeait pas des Etats-Unis qu'ils exercent
des pouvoirs qu'ils n'avaient pas; mais elle leur imposait effectivement
l'obligation de «prendre toutes les mesures dont ils disposent pour que
M. Walter LaGrand ne soit pas exécuté tant que la décision définitive en
la présente instance [n'aurait] pas été rendue...». La Cour estime que les
Etats-Unis ne se sont pas acquittés de cette obligation.

Dans ces conditions, la Cour conclut que les Etats-Unis n’ont pas res-
pecté l’ordonnance du 3 mars 1999.

116. La Cour relève finalement que dans sa troisième conclusion l’Alle-
magne demande seulement à la Cour de dire et juger que les Etats-Unis
ont violé leur obligation juridique internationale de se conformer à
l'ordonnance du 3 mars 1999; jadite conclusion ne contient pas d’autre
demande au sujet de cette violation. De plus, la Cour souligne que les
Etats-Unis étaient confrontés en l’espèce à de fortes contraintes de temps,
résultant des conditions dans lesquelles l'Allemagne avait introduit l’ins-
tance. Elle relève également qu’à l’époque où les autorités des Etats-Unis
ont pris leur décision la question du caractère obligatoire des ordon-
nances en indication de mesures conservatoires avait été abondamment
discutée dans la doctrine, mais n’avait pas été tranchée par la jurispru-
dence. La Cour aurait pris ces facteurs en considération si la conclu-
sion de l’Allemagne avait comporté une demande à fin d’indemnité.

+ O#
117. La Cour examinera enfin la quatrième conclusion de l'Allemagne,
par laquelle cette dernière demande à la Cour de dire et juger que:

«les Etats-Unis devront donner à Allemagne l’assurance qu'ils ne
répéteront pas de tels actes illicites et que, dans tous les cas futurs de
détention de ressortissants allemands ou d’actions pénales à l’encon-
tre de tels ressortissants, les Etats-Unis veilleront à assurer en droit

46
LAGRAND (ARRÊT) 509

et en pratique l'exercice effectif des droits visés à l’article 36 de la
convention de Vienne sur les relations consulaires. En particulier
dans les cas où un accusé est passible de la peine de mort, cela
entraîne pour les Etats-Unis l'obligation de prévoir le réexamen
effectif des condamnations pénales entachées d’une violation des
droits énoncés à l’article 36 de la convention, ainsi que les moyens
pour y porter remède.»

118. L'Allemagne expose que:

«[s]'agissant des assurances et garanties de non-répétition à fournir
par les Etats-Unis, cette mesure est appropriée en raison de l'exis-
tence d’un véritable risque de répétition et de la gravité du préjudice
subi par Allemagne. En outre, les Etats-Unis peuvent se voir accor-
der le soin de choisir les moyens permettant d’assurer la pleine
conformité de leur comportement futur à l'égard de l’article 36 de Ia
convention de Vienne. »

Elle précise que:

«l'exercice effectif du droit à la notification consulaire énoncée au
paragraphe 2 [de l’article 36] exige que, dans les cas où il n’est pas
exclu que le jugement prononcé soit vicié par la violation du droit à
la notification consulaire, des procédures de recours permettent de
revenir sur la décision et soit de revoir le verdict de culpabilité, soit
de prononcer une autre peine».

Enfin, l'Allemagne souligne que sa quatrième conclusion a été libellée
«de façon à laisser aux Etats-Unis le choix des moyens propres à mettre
en œuvre les mesures [qui leur sont demandées]».

119. En réponse, les Etats-Unis exposent ce qui suit:

«La quatrième conclusion de l'Allemagne est à l'évidence d’une
nature complètement différente de celle des trois premières. Dans
chacune des trois premières conclusions, l'Allemagne demande a la
Cour un prononcé déclarant qu’il y a eu violation d’une obligation
juridique internationale déterminée. Pareils prononcés sont au cœur
même de la fonction de la Cour, représentant un aspect de la répara-
tion.

Contrairement, toutefois, à la forme de réparation demandée dans
les trois premières conclusions, la demande d’assurances de non-
répétition formulée dans la quatrième est sans précédent dans la juris-
prudence de la Cour et outrepasserait sa compétence et son pouvoir
en la présente affaire. Il est exceptionnel dans la pratique des Etats,
même à titre d'engagement non juridique, et il serait parfaitement
incongru pour la Cour d’exiger de telles assurances à propos de
l'obligation d'informer énoncée dans la convention sur les relations
consulaires, vu les autres circonstances de l’affaire.»

47
LAGRAND (ARRÊT) 510

Ils font valoir que «les autorités américaines s’emploient résolument à
renforcer l’application des règles en matière de notification consulaire au
niveau des Etats et au niveau local sur tout [leur] territoire ... afin de
réduire les risques de voir se reproduire une situation comme celle» adve-
nue en l'espèce et ajoutent que:

«la demande d’assurance présentée par l’Allemagne en ce qui
concerne l’obligation d'informer sans retard les ressortissants étran-
gers de leur droit à notification consulaire ... tend à ce que la Cour
ordonne aux Etats-Unis d'assurer qu’ils ne manqueront plus jamais
d'informer un ressortissant étranger allemand de son droit à la noti-
fication consulaire »,

et que: «la Cour sail bien qu'[ils] ne sont pas en mesure d'offrir une telle
assurance». Ils soutiennent par ailleurs avoir «déjà fourni des assurances
appropriées à l'Allemagne sur ce point».

Enfin, les Etats-Unis rappellent que:

«[e]n ce qui concerne la violation alléguée du paragraphe 2 de
l’article 36 ..., [l'JAllemagne cherche à obtenir l'assurance que, «dans
tous les cas futurs de détention de ressortissants allemands ou
d'actions pénales à l’encontre de tels ressortissants, les Etats-Unis
veilleront à assurer en droit et en pratique l'exercice effectif des
droits visés à l’article 36».

Selon eux,

«fune telle mesure] est là encore d’un caractère absolu ... [et] tend à
créer pour [eux] des obligations excédant celles qui sont prévues dans
la convention de Vienne. Ainsi, la notification consulaire exigée par
l'alinéa 5) du paragraphe | de l’article 36 de la convention s’ap-
plique aux cas où un ressortissant étranger est arrêté, incarcéré ou
mis en état de détention préventive ou autre. Elle ne s'applique pas,
comme le voudrait la conclusion de l’Allemagne, à toute future
action pénale. C’est là une nouvelle obligation, qui ne découle pas de
la convention de Vienne.»

Les Etats-Unis font de surcroît observer que:

«[qJuand bien même la Cour estimerait qu’en opposant la règle de la
carence procédurale aux recours des LaGrand les Etats-Unis ont
commis un deuxième acte internationalement illicite, elle devrait
limiter ce prononcé à l’application qui a été faite de cette règle dans
le cas particulier des LaGrand. Elle doit résister à l'invitation qui lui
est faite de prescrire une assurance absolue couvrant l'application
future par les Etats-Unis de leur droit interne dans toutes les affaires
de ce genre. Imposer une telle obligation additionnelle aux Etats-
Unis serait ... sans précédent dans la jurisprudence internationale et
outrepasserait le pouvoir et la compétence de la Cour.»

120. La Cour relève que, dans sa quatrième conclusion, ? Allemagne

48
LAGRAND (ARRÊT) 511

veut obtenir plusieurs assurances. En premier lieu, elle veut obtenir des
Etats-Unis une assurance pure et simple qu’ils ne répéteront pas leurs
actes illicites. Cette demande ne précise pas les moyens à mettre en œuvre
pour assurer la non-répétition de tels actes.

En outre, l’Allemagne cherche à obtenir des Etats-Unis que

«pour toutes les affaires futures impliquant la détention de ressor-
tissants allemands ou des actions pénales à leur encontre, le droit et
la pratique internes des Etats-Unis ne feront pas obstacle à l’exercice
effectif des droits prévus à l’article 36 de la convention de Vienne sur
les relations consulaires ».

Cette demande va plus loin, dans la mesure où, en se référant au droit des
Etats-Unis, elle paraît appeler l’adoption de mesures spécifiques visant à
empêcher que de tels actes illicites se reproduisent.

L'Allemagne demande enfin que

«dans les cas où un accusé est passible de la peine de mort, cela
entraîne pour les Etats-Unis l'obligation de prévoir le réexamen
effectif des condamnations pénales entachées d’une violation des
droits énoncés à l’article 36 de la convention, ainsi que les moyens
pour y porter remède».

Cette demande va encore plus loin, car elle tend exclusivement à ce que
des mesures spécifiques soient prises dans les cas où un accusé est passible
de la peine de mort.

121. Concernant tout d’abord la demande, de caractère général, visant
l'obtention d’une assurance de non-répétition, la Cour relève que les
Etats-Unis l’ont informée des «mesures importantes [qu'ils prennent]
visant à empêcher que [cette violation de l'alinéa b) du paragraphe 1 de
l’article 36] se reproduise». Tout au long de la procédure, tant orale
qu'écrite, dans cette affaire, les Etats-Unis ont insisté sur le fait qu'ils
étaient «profondément conscients de l’importance de l'obligation de noti-
fication consulaire prévue par la convention de Vienne pour les citoyens
étrangers se trouvant aux Etats-Unis ainsi que pour les citoyens améri-
cains voyageant et demeurant à l’étranger», «qu'il faut, pour assurer le
plein et entier respect des conditions qu’impose l'article 36 de la conven-
tion de Vienne en matière de notification consulaire, déployer des efforts
constants et faire preuve d’une vigilance continuelle» et que

«le département d'Etat ne ménage aucun effort pour mieux faire
connaître et mieux faire respecter sur tout le territoire des Etats-Unis
les prescriptions applicables en matière de notification consulaire et
de communication entre consulats et ressortissants étrangers afin de
prévenir toute nouvelle violation de celles-ci».

Les Etats-Unis soulignent que

«parmi ces efforts, on relève notamment fa publication en jan-
vier 1998 d’une brochure intitulée «Communications entre les consu-
lats et les ressortissants étrangers et informations à fournir aux uns

49
LAGRAND (ARRÊT) 512

et aux autres: directives à l'intention des fonctionnaires fédéraux,
fonctionnaires des Etats, fonctionnaires locaux et autres fonction-
naires chargés de l’application des lois concernant les ressortissants
étrangers aux Etats-Unis et le droit des fonctionnaires consulaires de
leur prêter assistance» et la mise au point d’une petite carte dont
seront porteurs les agents autorisés à procéder à des arrestations».

D’après les Etats-Unis, on estime à l'heure actuelle à soixante mille exem-
plaires le nombre de brochures diffusées et à plus de quatre cent mille le
nombre de petites cartes remises aux agents de la force publique et aux
autorités judiciaires au niveau fédéral, au niveau des Etats et au niveau
local dans l'ensemble du pays. Les Etats-Unis ont lancé en outre des pro-
grammes de formation s’adressant aux fonctionnaires à tous les échelons
de l'administration. Un bureau permanent chargé de veiller au respect
par les Etats-Unis et les pays étrangers de leurs obligations en matière de
notification et de communication consulaires a été créé au sein du dépar-
tement d'Etat.

122. L'Allemagne a déclaré qu’elle ne considérait pas «les prétendues
«assurances» proposées par le défendeur comme adéquates». Elle ajoute
que

«lorsque des violations de l’article 36 sont suivies par des condam-
nations à mort et des exécutions, il n’est pas possible, pour toute
mesure de réparation, de formuler des excuses ou de distribuer des
brochures. Pour que la mesure soit efficace, il faut apporter certains
changements au droit et à la pratique des Etats-Unis.»

Pour illustrer son propos, Allemagne a présenté à la Cour «une liste de
ressortissants allemands mis en détention aux Etats-Unis après le 1°" jan-
vier 1998 qui affirment ne pas avoir été informés de leurs droits consu-
laires». Les Etats-Unis ont critiqué cette liste comme fournissant des
informations trompeuses et inexactes.

123. La Cour relève que les Etats-Unis ont reconnu, dans le cas des
frères LaGrand, qu'ils avaient manqué à leurs obligations en matière de
notification consulaire. Les Etats-Unis ont présenté des excuses à l’Alle-
magne pour ce manquement. La Cour considère cependant que des
excuses ne suffisent pas en l'espèce, comme d’ailleurs chaque fois que
des étrangers n’ont pas été avisés sans retard de leurs droits en vertu du
paragraphe | de l’article 36 de la convention de Vienne et qu'ils ont fait
l’objet d’une détention prolongée ou été condamnés à des peines sévères.

A cet égard, la Cour a pris note du fait que, à tous les stades de la
procédure, les Etats-Unis ont rappelé qu’ils mettaient en œuvre un pro-
gramme vaste et détaillé pour assurer le respect par les autorités compé-
tentes, tant au niveau fédéral qu’au niveau des Etats et au niveau local,
de leurs obligations résultant de l’article 36 de la convention de Vienne.

124. Les Etats-Unis ont communiqué à la Cour des informations
qu'ils jugent importantes sur leur programme. Or si, dans le cadre d’une
instance, un Etat fait référence de manière répétée devant la Cour aux

50
LAGRAND (ARRÊT) 513

activités substantielles auxquelles il se livre aux fins de mettre en œuvre
certaines obligations découlant d’un traité, cela traduit un engagement de
sa part de poursuivre les efforts entrepris à cet effet. Certes, le pro-
gramme en cause ne peut fournir l’assurance qu'il n’y aura plus jamais de
manquement des autorités des Etats-Unis à l'obligation de notification
prévue à l’article 36 de la convention de Vienne. Mais aucun Etat ne
pourrait fournir une telle garantie, et l’ Allemagne ne cherche pas à l’obte-
nir. La Cour estime que l’engagement pris par les Etats-Unis d’assurer la
mise en œuvre des mesures spécifiques adoptées en exécution de leurs
obligations au titre de l’alinéa b) du paragraphe | de l’article 36 doit être
considéré comme satisfaisant à la demande de l’Aflemagne visant à obte-
nir une assurance générale de non-répétition.

125. La Cour passera maintenant à l’examen des autres assurances
demandées par l'Allemagne dans sa quatrième conclusion. A cet égard, la
Cour constate qu’elle peut établir la violation d’une obligation interna-
tionale. Si nécessaire, elle peut aussi constater qu’une loi interne a été la
cause de cette violation. La Cour, en la présente instance, a conclu,
lorsqu'elle a traité de la première et de la deuxième conclusion de l’Alle-
magne, à la violation des obligations existant au titre de l’article 36 de la
convention de Vienne. Mais elle n’a pas trouvé de loi américaine, de fond
ou de procédure, qui, par nature, soit incompatible avec les obligations
que la convention de Vienne impose aux Etats-Unis. En la présente ins-
tance, la violation du paragraphe 2 de l’article 36 a découlé des circons-
tances dans lesquelles a été appliquée la règle de la carence procédurale,
et non de la règle elle-même.

Les Etats-Unis ont en l’espèce présenté leurs excuses à l’Allemagne
pour la violation du paragraphe 1 de l'article 36 et l’Allemagne n’a pas
sollicité réparation matérielle du préjudice subi tant par elle que par les
frères LaGrand. Elle n'en cherche pas moins à obtenir assurance que:

«dans tous les cas futurs de détention de ressortissants allemands ou
d'actions pénales à l'encontre de tels ressortissants, les Etats-Unis
veille[nt] à assurer, en droit et en pratique, l'exercice effectif des
droits visés à l’article 36 de la convention de Vienne sur les relations
consulaires »

et que

«[e]n particulier, dans les cas où un accusé est passible de la peine de
mort, cela entraîne pour les Etats-Unis l'obligation de prévoir le
réexamen effectif des condamnations pénales entachées d’une viola-
tion des droits énoncés à l’article 36 de la convention, ainsi que les
moyens pour y porter remède».

La Cour estime à cet égard que, si les Etats-Unis, en dépit de l’engage-
ment visé au paragraphe 124 ci-dessus, manquaient à leur obligation de
notification consulaire au détriment de ressortissants allemands, des
excuses ne suffiraient pas dans les cas où les intéressés auraient fait
l’objet d’une détention prolongée ou été condamnés à des peines sévères.

51
LAGRAND (ARRÊT) 514

Dans le cas d’une telle condamnation, les Etats-Unis devraient permettre
le réexamen et la revision du verdict de culpabilité et de la peine en tenant
compte de la violation des droits prévus par la convention. Cette obliga-
tion peut être mise en œuvre de diverses façons. Le choix des moyens doit
revenir aux Etats-Unis.

126. Etant donné la conclusion à laquelle elle est ainsi parvenue concer-
nant l'obligation pour les Etats-Unis, dans certaines circonstances, de
réexaminer et de reviser le verdict de culpabilité et la peine, point n’est
besoin pour la Cour d'examiner l'argumentation supplémentaire de l’Alle-
magne tendant à fonder une telle obligation sur le fait que le droit d’une
personne détenue d'être informée sans retard aux termes du paragraphe 1
de l’article 36 de la convention de Vienne ne serait pas seulement un droit
individuel, mais aurait aujourd'hui acquis le caractère d’un droit de
l’homme.

127. En réponse à la quatrième conclusion de l’Allemagne, la Cour se
bornera donc à prendre acte de l’engagement pris par les Etats-Unis
d'assurer la mise en œuvre des mesures spécifiques adoptées en exécution
de leurs obligations au titre de l’alinéa 5) du paragraphe 1 de l’article 36
de la convention de Vienne, ainsi que de l'obligation susvisée qu'ont les
Etats-Unis de prendre les mesures qui s'imposent en cas de violation de
cette convention, si de telles violations se produisaient en dépit des efforts
déployés pour en assurer le respect.

x * x

128. Par ces motifs,
La Cour,
1) Par quatorze voix contre une,

Dit qu’elle a compétence, sur la base de l’article premier du protocole
de signature facultative concernant le règlement obligatoire des diffé-
rends à la convention de Vienne sur les relations consulaires du 24 avril
1963, pour connaître de la requête déposée par la République fédérale
d'Allemagne le 2 mars 1999;

pour: M. Guillaume, président ; M. Shi, vice-président; MM. Oda, Bedjaoui,

Ranjeva, Herczegh, Fleischhauer, Koroma, Vereshchetin, M™° Higgins,
MM. Kooijmans, Rezek, Al-Khasawneh, Buergenthal;
CONTRE: M. Parra-Aranguren;

2) a) Par treize voix contre deux,
Dit que la première conclusion de la République fédérale d'Allemagne
est recevable;

pour: M. Guillaume, président; M. Shi, vice-président ; MM. Bedjaoui, Ran-
jeva, Herczegh, Fleischhauer, Koroma, Vereshchetin, M™° Higgins,
MM. Kooijmans, Rezek, Al-Khasawneh, Buergenthal;

CONTRE: MM. Oda, Parra-Aranguren;

52
LAGRAND (ARRÊT) 515

b) Par quatorze voix contre une,

Dit que la deuxième conclusion de la République fédérale d’ Allemagne

est recevable:

POUR: M. Guillaume, président; M. Shi, vice-président; MM. Bedjaoui,
Ranjeva, Herezegh, Fleischhauer, Koroma, Vereshchetin, M" Higgins,
MM. Parra-Aranguren, Kooijmans, Rezek, Al-Khasawneh, Buergenthal;

CONTRE: M. Oda:

c) Par douze voix contre trois,

Dit que la troisième conclusion de la République fédérale d'Allemagne
est recevable:
pour: M. Guillaume, président: M. Shi, vice-président; MM. Bedjaoui,
Ranjeva, Herczegh, Fleischhauer, Koroma, Vereshchetin, M™ Higgins,
MM. Kooïijmans, Rezek, Al-Khasawneh;
CONTRE: MM. Oda, Parra-Aranguren, Buergenthal;

d) Par quatorze voix contre une,

Dit que la quatrième conclusion de la République fédérale d’Alle-
magne est recevable ;

POUR: M. Guillaume. président: M. Shi, vice-président; MM. Bedjaoui,
Ranjeva, Herczegh, Fleischhauer, Koroma, Vereshchetin, M™* Higgins,
MM. Parra-Aranguren, Kooijmans, Rezek, Al-Khasawneh, Buergenthal;

CONTRE: M. Oda;
3) Par quatorze voix contre une,

Dit que, en n’informant pas sans retard Karl et Walter LaGrand, après
leur arrestation, des droits qui étaient les leurs en vertu de l'alinéa b} du
paragraphe 1 de l’article 36 de la convention et en privant de ce fait la
République fédérale d'Allemagne de la possibilité de fournir aux intéres-
sés, en temps opportun, l'assistance prévue par la convention, les Etats-
Unis d'Amérique ont violé les obligations dont ils étaient tenus envers la
République fédérale d'Allemagne et envers les frères LaGrand en vertu
du paragraphe | de l’article 36;

pour: M. Guillaume, président; M. Shi, vice-président; MM. Bedjaoui,

Ranjeva, Herczegh, Fleischhauer, Koroma, Vereshchetin, M™* Higgins,
MM. Parra-Aranguren, Kooijmans, Rezek, Al-Khasawneh, Buergenthal:

CONTRE: M. Oda;
4) Par quatorze voix contre une,

Dit que, en ne permettant pas, à la lumière des droits reconnus par la
convention, le réexamen et la revision des verdicts de culpabilité des
frères LaGrand et de leurs peines, une fois constatées les violations rap-
pelées au paragraphe 3) ci-dessus, les Etats-Unis d'Amérique ont violé
l'obligation dont ils étaient tenus envers la République fédérale d’Alle-

53
LAGRAND (ARRÊT) 516

magne et envers les frères LaGrand en vertu du paragraphe 2 de l’ar-
ticle 36 de la convention;

POUR: M. Guillaume, président; M. Shi, vice-président; MM. Bedjaoui,
Ranjeva, Herczegh, Fleischhauer, Koroma, Vereshchetin, M™* Higgins,
MM. Parra-Aranguren, Kooïjmans, Rezek, Al-Khasawneh, Buergenthal;

CONTRE: M. Oda;
5) Par treize voix contre deux,

Dit que, en ne prenant pas toutes les mesures dont ils disposaient pour
que Walter LaGrand ne soit pas exécuté tant que la Cour internationale
de Justice n'aurait pas rendu sa décision définitive en l’affaire, les Etats-
Unis d'Amérique ont violé l’obligation dont ils étaient tenus en vertu de
l'ordonnance en indication de mesures conservatoires rendue par la Cour
le 3 mars 1999:

pouR: M. Guillaume, président; M. Shi, vice-président; MM. Bedjaoui,
Ranjeva, Herczegh, Fleischhauer, Koroma, Vereshchetin, M™° Higgins,
MM. Kooijmans, Rezek, Al-Khasawneh, Buergenthal;

CONTRE: MM. Oda, Parra-Aranguren;
6) A l’unanimité,

Prend acte de l'engagement pris par les Etats-Unis d'Amérique d’assu-
rer la mise en ceuvre des mesures spécifiques adoptees en exécution de
leurs obligations au titre de l’alinéa 6) du paragraphe 1 de l’article 36 de
la convention; et dit que cet engagement doit étre considéré comme satis-
faisant à la demande de la République fédérale d’Allemagne visant a
obtenir une assurance générale de non-répétition ;

7) Par quatorze voix contre une,

Dit que, si des ressortissants allemands devaient néanmoins être
condamnés à une peine sévère sans que les droits qu'ils tiennent de l’ali-
néa b) du paragraphe | de l’article 36 de la convention aient été respec-
tés, les Etats-Unis d'Amérique devront, en mettant en œuvre les moyens
de leur choix, permettre le réexamen et la revision du verdict de culpabi-
lité et de la peine en tenant compte de la violation des droits prévus par
la convention.

pour: M. Guillaume, président; M. Shi, vice-président; MM. Bedjaoui,
Ranjeva, Herczegh, Fleischhauer, Koroma, Vereshchetin, M™° Higgins,
MM. Parra-Aranguren, Kooijmans, Rezek, Al-Khasawneh, Buergenthal;

CONTRE: M. Oda.

Fait en anglais et en frangais, le texte anglais faisant foi, au Palais de la
Paix, a La Haye, le vingt-sept juin deux mille un, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront

54
LAGRAND (ARRÊT) 517

transmis respectivement au Gouvernement de la République fédérale
d'Allemagne et au Gouvernement des Etats-Unis d'Amérique.

Le président,
{ Signé) Gilbert GUILLAUME.

Le greffier,
(Signé) Philippe COUVREUR.

M. GUILLAUME, président, fait la déclaration suivante:

L’alinéa 7) du dispositif de l’arrêt de la Cour envisage le cas où, malgré
l'engagement des Etats-Unis dont la Cour a pris acte à l’alinéa 6), des
ressortissants allemands seraient condamnés à une peine sévère sans que
les droits qu'ils tiennent de l'alinéa b) du paragraphe | de l’article 36 de
la convention de Vienne sur les relations consulaires aient été respectés.
La Cour dit qu’en pareille hypothèse «les Etats-Unis devront, en mettant
en œuvre les moyens de leur choix, permettre le réexamen et la revision
du verdict de culpabilité et de la peine en tenant compte de la violation
des droits prévus par la convention».

Cet alinéa du dispositif répond à certaines conclusions de l'Allemagne
et statue de ce fait exclusivement sur les obligations des Etats-Unis dans
le cas où des ressortissants allemands seraient condamnés à des peines
sévères.

L’alinéa 7) ne se prononce donc pas sur la situation des ressortissants
d’autres pays ou sur celle de personnes condamnées à des peines n’ayant
pas un caractère sévère. En vue cependant d'éviter toute ambiguïté, il
convient de préciser qu'il ne saurait faire l’objet d’une interprétation a
contrario.

(Signé) Gilbert GUILLAUME.

M. Sut, vice-président, joint à l’arrêt l'exposé de son opinion indivi-
duelle: M. Opa, juge, joint à l’arrêt l'exposé de son opinion dissidente;
MM. Koroma et PARRA-ARANGUREN, juges, joignent à l’arrét les exposés
de leur opinion individuelle; M. BUERGENTHAL, juge, joint à l’arrêt
l'exposé de son opinion dissidente.

(Paraphé) G.G.
(Paraphé) Ph.C.

55
